                                 UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF DELAWARE

  ---------------------------------------------------------   x
                                                               :
  In re                                                        :   Chapter 11
                                                               :
  ALPHA ENTERTAINMENT LLC,                                     :   Case No. 20-10940 (LSS)
                                                               :
                     Debtor.1                                  :
                                                               :
  ---------------------------------------------------------   x


                                         AFFIDAVIT OF SERVICE


STATE OF NEW YORK                    )
                                     )   ss:
COUNTY OF KINGS                      )

I, Edward A. Calderon, declare:

      1. I am over the age of 18 years and not a party to this chapter 11 case.

      2. I am employed by Donlin, Recano & Company, Inc. (“DRC”), 6201 15th Avenue, Brooklyn,
         NY 11219.

      3. On the 13th day of April, 2020, DRC, under my supervision, caused a true and accurate copy
         of the following documents to be served via electronic mail upon the parties as set forth on
         Exhibit 1; via Federal Express Priority Overnight Delivery upon the parties as set forth on
         Exhibit 2; and via United States Postal Service Overnight Delivery upon the parties as set
         forth on Exhibit 3, attached hereto, and additionally via electronic mail / Federal Express
         Priority Overnight Delivery / United States Postal Service Overnight Delivery upon the parties
         per each document as listed below:

              a) Debtor's First Omnibus Motion for Entry of an Order Authorizing the Debtor to
                 Reject Certain Executory Contracts Effective as of the Petition Date (Docket No. 12)
                 as set forth in Exhibit 4 and Exhibit 5;

              b) Debtor's Second Omnibus Motion for Entry of an Order Authorizing the Debtor to
                 Reject Certain Executory Contracts Effective as of the Petition Date (Docket No. 13)
                 as set forth in Exhibit 6;



  1
    The last four digits of the Debtor’s federal tax identification number, is 7778. The Debtor’s mailing address is
  1266 East Main St., Stamford, CT 06902.
c) Debtor's Third Omnibus Motion for Entry of an Order Authorizing the Debtor to
   Reject Certain Executory Contracts Effective as of the Petition Date (Docket No. 14)
   as set forth in Exhibit 7;

d) Debtor's Fourth Omnibus Motion for Entry of an Order Authorizing the Debtor to
   Reject Certain Executory Contracts Effective as of the Petition Date (Docket No. 15)
   as set forth in Exhibit 8;

e) Debtor's Fifth Omnibus Motion for Entry of an Order Authorizing the Debtor to
   Reject Certain Executory Contracts Effective as of the Petition Date (Docket No. 16)
   as set forth in Exhibit 9;

f) Debtor's Sixth Omnibus Motion for Entry of an Order Authorizing the Debtor to
   Reject Certain Executory Contracts Effective as of the Petition Date (Docket No.
   17) as set forth in Exhibit 10 and Exhibit 11;

g) Debtor's Seventh Omnibus Motion for Entry of an Order Authorizing the Debtor to
   Reject Certain Executory Contracts Effective as of the Petition Date (Docket No. 18)
   as set forth in Exhibit 12;

h) Debtor's Eighth Omnibus Motion for Entry of an Order Authorizing the Debtor to
   Reject Certain Executory Contracts Effective as of the Petition Date (Docket No. 19)
   as set forth in Exhibit 13 and Exhibit 14;

i) Debtor's Ninth Omnibus Motion for Entry of an Order Authorizing the Debtor to
   Reject Certain Executory Contracts Effective as of the Petition Date (Docket No. 20)
   as set forth in Exhibit 15, Exhibit 16 and Exhibit 17;

j) Debtor's Tenth Omnibus Motion for Entry of an Order Authorizing the Debtor to
   Reject Certain Executory Contracts Effective as of the Petition Date (Docket no. 21)
   as set forth in Exhibit 18, Exhibit 19 and Exhibit 20;

k) Debtor's Eleventh Omnibus Motion for Entry of an Order Authorizing the Debtor to
   Reject Certain Executory Contracts Effective as of the Petition Date (Docket No. 22)
   as set forth in Exhibit 21 and Exhibit 22; and

l) Debtor's Twelfth Omnibus Motion for Entry of an Order Authorizing the Debtor to
   Reject Certain Executory Contracts Effective as of the Petition Date (Docket No. 23)
   as set forth in Exhibit 23, Exhibit 24 and Exhibit 25.




          [This space intentionally left blank. Signature page to follow.]
I declare under penalty of perjury that the foregoing is true and correct to the best of my personal
knowledge. Executed this 14th day of April, 2020, Brooklyn, NY.


                                                          By _____________________
                                                                Edward A. Calderon

      Sworn before me this
      14th day of April, 2020

      _____________________
      Notary Public
EXHIBIT 1
                                                                           Alpha Entertainment LLC
                                                                               Electronic Mail
                                                                                 Exhibit Page
Page # : 1 of 1                                                                                                                       04/13/2020 09:55:09 PM
000014P001-1439S-002                 000008P001-1439S-002                             000004P001-1439S-002                 000025P001-1439S-002
DELAWARE ATTORNEY GENERAL            DELAWARE DIVISION OF REVENUE                     DELAWARE SECRETARY OF STATE          K&L GATES, LLP
BANKRUPTCY DEPT                      ZILLAH A FRAMPTON                                DIV OF CORPORATIONS FRANCHISE TAX    JOHN A. BICKS
CARVEL STATE OFFICE BUILDING         CARVEL STATE OFFICE BUILD 8TH FLOOR              PO BOX 898                           599 LEXINGTON AVE
820 N FRENCH ST 6TH FL               820 N FRENCH ST                                  DOVER DE 19903                       NEW YORK NY 10022
WILMINGTON DE 19801                  WILMINGTON DE 19801                              DOSDOC_FTAX@STATE.DE.US              JOHN.BICKS@KLGATES.COM
ATTORNEY.GENERAL@STATE.DE.US         FASNOTIFY@STATE.DE.US


000026P001-1439S-002                 000027P001-1439S-002                             000015P001-1439S-002                 000016P001-1439S-002
K&L GATES, LLP                       K&L GATES, LLP                                   SECURITIES AND EXCHANGE COMMISSION   SECURITIES AND EXCHANGE COMMISSION
JAMES A. WRIGHT III                  AARON S. ROTHMAN                                 NY REG OFFICE BANKRUPTCY DEPT        SEC OF THE TREASURY OFFICE OF GEN COUNSEL
599 LEXINGTON AVENUE                 599 LEXINGTON AVENUE                             BROOKFIELD PL                        100 F ST NE
NEW YORK NY 10022                    NEW YORK NY 10022                                200 VESEY ST STE 400                 WASHINGTON DC 20549
JAMES.WRIGHT@KLGATES.COM             AARON.ROTHMAN@KLGATES.COM                        NEW YORK NY 10281-1022               SECBANKRUPTCY@SEC.GOV
                                                                                      NY@SEC.GOV


000017P001-1439S-002                 000005P001-1439S-002
SECURITIES AND EXCHANGE COMMISSION   US ATTORNEY FOR DELAWARE
PHIL OFC BANKRUPTCY DEPT             CHARLES OBERLY ELLEN SLIGHTS
ONE PENN CENTER                      1313 NORTH MARKET ST
1617 JFK BLVD STE 520                WILMINGTON DE 19801
PHILADELPHIA PA 19103                USADE.ECFBANKRUPTCY@USDOJ.GOV
SECBANKRUPTCY@SEC.GOV




              Records Printed :      10
EXHIBIT 2
                                                                              Alpha Entertainment LLC
                                                                                  Federal Express
                                                                                   Exhibit Pages
Page # : 1 of 2                                                                                                                              04/13/2020 09:54:30 PM
000030P001-1439S-002                    000050P001-1439S-002                             000052P002-1439S-002                  000043P001-1439S-002
BEXEL NEP INTEGRATED SOLUTIONS          BIGGAME                                          CHAMPION DATA                         CP COMMUNICATIONS
2 BETA DR                               13835 WELCH RD                                   LEVEL 3 6 RIVERSIDE QUAY              9965 18TH ST N
PITTSBURGH PA 15238                     DALLAS TX 75244                                  SOUTHBANK 3006                        ST.PETERSBURG FL 33716
                                                                                         AUSTRALIA




000053P001-1439S-002                    000014P001-1439S-002                             000008P001-1439S-002                  000006P001-1439S-002
DC STADIUM LLC                          DELAWARE ATTORNEY GENERAL                        DELAWARE DIVISION OF REVENUE          DELAWARE SECRETARY OF STATE
100 POTOMAC AVE SW                      BANKRUPTCY DEPT                                  ZILLAH A FRAMPTON                     DIVISION OF CORPORATIONS
WASHINGTON DC 20024                     CARVEL STATE OFFICE BUILDING                     CARVEL STATE OFFICE BUILD 8TH FLOOR   401 FEDERAL ST STE 4
                                        820 N FRENCH ST 6TH FL                           820 N FRENCH ST                       DOVER DE 19901
                                        WILMINGTON DE 19801                              WILMINGTON DE 19801



000007P001-1439S-002                    000032P001-1439S-002                             000051P001-1439S-002                  000029P001-1439S-002
DELAWARE STATE TREASURY                 ELEVATE SPORTS PARTNERS                          ELEVATE SPORTS PARTNERS               EVOLUTION MEDIA CAPITAL LLC
BANKRUPTCY DEPT                         4949 MARIE P DEBARTOLO WAY                       TICKETMASTER                          11620 WILSHIRE BLVD
820 SILVER LAKE BLVD                    SANTA CLARA CA 95054                             14643 COLLECTIONS CTR DR              STE 460
STE 100                                                                                  CHICAGO IL 60693                      LOS ANGELES CA 90025
DOVER DE 19904



000044P001-1439S-002                    000047P002-1439S-002                             000002P001-1439S-002                  000038P001-1439S-002
HOUSTON ATHLETICS                       INFRONT IX COM                                   INTERNAL REVENUE SVC                  JAMES ZORN
3874 HOLMAN ST STE C                    1261 BROADWAY                                    CENTRALIZED INSOLVENCY OPERATION      ADDRESS INTENTIONALLY OMITTED
HOUSTON TX 77004                        STE 200                                          2970 MARKET ST
                                        NEW YORK NY 10001                                MAIL STOP 5 Q30 133
                                                                                         PHILADELPHIA PA 19104-5016



000037P001-1439S-002                    000048P001-1439S-002                             000039P001-1439S-002                  000025P001-1439S-002
JONATHAN HAYES                          JONES LANG LASALLE AMERICAS INC JLL              JUNE JONES                            K&L GATES, LLP
ADDRESS INTENTIONALLY OMITTED           200 EAST RANDOLPH DR                             ADDRESS INTENTIONALLY OMITTED         JOHN A. BICKS
                                        43RD FLOOR                                                                             599 LEXINGTON AVE
                                        CHICAGO IL 60601                                                                       NEW YORK NY 10022




000026P001-1439S-002                    000027P001-1439S-002                             000040P001-1439S-002                  000036P001-1439S-002
K&L GATES, LLP                          K&L GATES, LLP                                   KEVIN GILBRIDE                        MARC TRESTMAN
JAMES A. WRIGHT III                     AARON S. ROTHMAN                                 ADDRESS INTENTIONALLY OMITTED         ADDRESS INTENTIONALLY OMITTED
599 LEXINGTON AVENUE                    599 LEXINGTON AVENUE
NEW YORK NY 10022                       NEW YORK NY 10022




000010P001-1439S-002                    000045P001-1439S-002                             000003P001-1439S-002                  000031P001-1439S-002
MICHIGAN DEPT OF TREASURY TAX POL DIV   NEW MEADOWLANDS STADIUM CO LLC                   OFFICE OF THE US TRUSTEE              ROBERT STOOPS
LITIGATION LIAISON                      ONE METLIFE STADIUM DR                           844 KING ST                           ADDRESS INTENTIONALLY OMITTED
430 WEST ALLEGAN ST                     EAST RUTHERFORD NJ 07073                         STE 2207
2ND FLOOR AUSTIN BUILDING                                                                WILMINGTON DE 19801
LANSING MI 48922
                                                                             Alpha Entertainment LLC
                                                                                 Federal Express
                                                                                  Exhibit Pages
Page # : 2 of 2                                                                                                                          04/13/2020 09:54:30 PM
000015P001-1439S-002                      000016P001-1439S-002                          000017P001-1439S-002                 000012P001-1439S-002
SECURITIES AND EXCHANGE COMMISSION        SECURITIES AND EXCHANGE COMMISSION            SECURITIES AND EXCHANGE COMMISSION   SOCIAL SECURITY ADMINISTRATION
NY REG OFFICE BANKRUPTCY DEPT             SEC OF THE TREASURY OFFICE OF GEN COUNSEL     PHIL OFC BANKRUPTCY DEPT             OFFICE OF THE GEN COUNSEL REGION 3
BROOKFIELD PL                             100 F ST NE                                   ONE PENN CENTER                      300 SPRING GARDEN ST
200 VESEY ST STE 400                      WASHINGTON DC 20549                           1617 JFK BLVD STE 520                PHILADELPHIA PA 19123
NEW YORK NY 10281-1022                                                                  PHILADELPHIA PA 19103



000046P001-1439S-002                      000054P001-1439S-002                          000028P001-1439S-002                 000049P001-1439S-002
SOMETHING INKED                           ST LOUIS CONVENTION AND VISITORS COMM.        ST LOUIS SPORTS COMMISSION           TAMPA SPORTS AUTHORITY
1018 ELM HILL PIKE                        KATHLEEN RATCLIFFE PRESIDENT                  308 N 21ST ST STE 500                4201 N DALE MABRY HWY
NASHVILLE TN 37210                        701 CONVENTION PLZ                            ST LOUIS MO 63103                    TAMPA FL 33607
                                          SUITE 300
                                          ST LOUIS MO 63101



000033P001-1439S-002                      000005P001-1439S-002                          000011P001-1439S-002                 000041P001-1439S-002
TICKETMASTER BLUEDIGITAL                  US ATTORNEY FOR DELAWARE                      US EPA REG 3                         WINSTON MOSS
14643 COLLECTIONS CTR DR                  CHARLES OBERLY ELLEN SLIGHTS                  OFFICE OF REG COUNSEL                ADDRESS INTENTIONALLY OMITTED
CHICAGO IL 60693                          1313 NORTH MARKET ST                          1650 ARCH ST
                                          WILMINGTON DE 19801                           PHILADELPHIA PA 19103




000042P001-1439S-002
YINZCAM
5541 WALNUT ST
PITTSBURGH PA 15232




           Records Printed :         41
EXHIBIT 3
                                                                          Alpha Entertainment LLC
                                                                             USPS Express Mail
                                                                                Exhibit Page
Page # : 1 of 1                                                                                                                      04/13/2020 09:54:48 PM
000035P001-1439S-002                   000013P001-1439S-002                          000004P001-1439S-002                000009P001-1439S-002
47 BRAND                               ARIZONA ATTORNEY GENERALS OFFICE              DELAWARE SECRETARY OF STATE         FRANCHISE TAX BOARD
PO BOX 419648                          PO BOX 6123                                   DIV OF CORPORATIONS FRANCHISE TAX   BANKRUPTCY SECTION MS A 340
BOSTON MA 02241-                       MD 7611                                       PO BOX 898                          PO BOX 2952
                                       PHOENIX AZ 85005                              DOVER DE 19903-                     SACRAMENTO CA 95812




000001P001-1439S-002                   000034P001-1439S-002
INTERNAL REVENUE SVC                   XOS
CENTRALIZED INSOLVENCY OPERATION       PO BOX 742251
PO BOX 7346                            ATLANTA GA 30374
PHILADELPHIA PA 19101




           Records Printed :       6
EXHIBIT 4
                                                                Alpha Entertainment LLC
                                                                    Federal Express
                                                                     Exhibit Pages
Page # : 1 of 3                                                                                                       04/13/2020 08:21:39 PM
000547P001-1439A-002A           000772P001-1439A-002A                      000367P001-1439A-002A           000564P001-1439A-002A
MICAH ABERNATHY                 OLUWATENIOLAFUNMI ADEWUSI                  FRANK ALEXANDER                 JOSHUA ALLEN
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000571P001-1439A-002A           000500P001-1439A-002A                      000153P001-1439A-002A           000477P001-1439A-002A
JULIAN ALLEN                    JESSE ANIEBONAM                            CAMERON ARTIS-PAYNE             JEFF BADET
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000050P001-1439A-002A           000027P001-1439A-002A                      001018P001-1439A-002A           000838P001-1439A-002A
ANDREW BAILEY                   ALEXANDER BALDUCCI                         WILLIE BEAVERS                  ROBERT BLIZZARD
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000855P001-1439A-002A           000073P001-1439A-002A                      000316P001-1439A-002A           000773P001-1439A-002A
ROMELLO BROOKER                 ASANTAY BROWN                              DONATELLO BROWN                 OMARIUS BRYANT
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000529P001-1439A-002A           000823P001-1439A-002A                      001021P001-1439A-002A           000565P001-1439A-002A
JOHNATHAN CALVIN                RESHARD CLIETT                             WINSTON CRAIG                   JOSHUA CROCKETT
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000807P001-1439A-002A           000979P001-1439A-002A                      000634P001-1439A-002A           000348P001-1439A-002A
RAY DAVISON                     TRESTON DECOUD                             LANCE DUNBAR                    ERIC DUNGEY
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000071P001-1439A-002A           000578P001-1439A-002A                      000694P001-1439A-002A           000476P001-1439A-002A
ARMANTI EDWARDS                 JUSTIN EVANS                               MARWIN EVANS                    JAZZ FERGUSON
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED
                                                                Alpha Entertainment LLC
                                                                    Federal Express
                                                                     Exhibit Pages
Page # : 2 of 3                                                                                                       04/13/2020 08:21:39 PM
000308P001-1439A-002A           000454P001-1439A-002A                      000046P001-1439A-002A           000067P001-1439A-002A
DIMITRI FLOWERS                 JAMES FOLSTON                              ANDREW GALITZ                   ANTONIO GUERAD
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000566P001-1439A-002A           000491P001-1439A-002A                      000464P001-1439A-002A           000257P001-1439A-002A
JOSHUA HAWKINS                  JERROD HEARD                               JARRAIL JACKSON                 DARIUS JAMES
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000452P001-1439A-002A           000010P001-1439A-002A                      000700P001-1439A-002A           000527P001-1439A-002A
JAMES JEFFCOAT                  ADEDOYIN JIBOWU                            MATTHEW JONES                   JOHN KEENOY
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000972P001-1439A-002A           000777P001-1439A-002A                      000421P001-1439A-002A           000079P001-1439A-002A
TOMASI LAULILE                  PATRICK LAWRENCE                           IZAAH LUNSFORD                  AUSTIN MACGINNIS
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000857P001-1439A-002A           000321P001-1439A-002A                      000370P001-1439A-002A           000727P001-1439A-002A
RONALD MARTIN                   DOUGLAS MARTINI                            FREDDIE MARTINO                 MICHAEL MATTHEWS
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000404P001-1439A-002A           000432P001-1439A-002A                      000362P001-1439A-002A           000789P001-1439A-002A
HAL MUMME                       JAMES MURPHY                               FLYNN NAGEL                     PHILIP NELSON
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000966P001-1439A-002A           000314P001-1439A-002A                      000602P001-1439A-002A           000268P001-1439A-002A
TOBENNA OKEKE                   DONALD PARHAM                              KENNETH PERRY                   DASHAUN PHILLIPS
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED
                                                                     Alpha Entertainment LLC
                                                                         Federal Express
                                                                          Exhibit Pages
Page # : 3 of 3                                                                                                            04/13/2020 08:21:39 PM
000884P001-1439A-002A                000396P001-1439A-002A                      000385P001-1439A-002A           000053P001-1439A-002A
SEAN PRICE                           GRADY RASKIN                               GERALD RIVERS                   BROGAN ROBACK
ADDRESS INTENTIONALLY OMITTED        ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000356P001-1439A-002A                000693P001-1439A-002A                      000942P001-1439A-002A           000712P001-1439A-002A
GELEN ROBINSON                       MARVIN SANDERS                             TEGRAY SCALES                   MAURQUICE SHAKIR
ADDRESS INTENTIONALLY OMITTED        ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000296P001-1439A-002A                000883P001-1439A-002A                      000834P001-1439A-002A           000989P001-1439A-002A
DERRON SMITH                         SCOTT SPURRIER                             ROBERT STOOPS                   TYRELL THOMPSON
ADDRESS INTENTIONALLY OMITTED        ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000872P001-1439A-002A                000310P001-1439A-002A                      000081P001-1439A-002A           000976P001-1439A-002A
SALESI UHATAFE                       D'MONTRE WADE                              AUSTIN WALTER                   TRE WATSON
ADDRESS INTENTIONALLY OMITTED        ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000657P001-1439A-002A                000195P001-1439A-002A                      000685P001-1439A-002A
LEVONTE WHITFIELD                    CHRISTOPHER WOODS                          MARQUIS YOUNG
ADDRESS INTENTIONALLY OMITTED        ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED




         Records Printed :      75
EXHIBIT 5
                                    Alpha Entertainment LLC
                                       USPS Express Mail
                                          Exhibit Page
Page # : 1 of 1                                               04/13/2020 08:22:02 PM
000481P001-1439A-002A
JEFFREY JAGODZINSKI
ADDRESS INTENTIONALLY OMITTED




         Records Printed :      1
EXHIBIT 6
                                                                Alpha Entertainment LLC
                                                                    Federal Express
                                                                     Exhibit Pages
Page # : 1 of 3                                                                                                       04/13/2020 08:29:31 PM
000615P001-1439A-002B           000908P001-1439A-002B                      000267P001-1439A-002B           000937P001-1439A-002B
KHALID ABDULLAH                 SIUPELI ANAU                               DARYLE BANFIELD                 TAVARIS BARNES
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000545P001-1439A-002B           000202P001-1439A-002B                      000475P001-1439A-002B           000758P001-1439A-002B
KENNETH BIGELOW                 CHRISTOPHER BOOZER                         JAYSON BROMLEY                  NICK BROSSETTE
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000203P001-1439A-002B           000667P001-1439A-002B                      000334P001-1439A-002B           000508P001-1439A-002B
CHRISTOPHER BROWN               MALCOLM BUNCHE                             ELIJAH CAMPBELL                 JONATHAN CELESTIN
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000907P001-1439A-002B           000904P001-1439A-002B                      000817P001-1439A-002B           000158P001-1439A-002B
SIGISMONDO CIOFFI               SIMMIE COBBS                               REGINALD COLE                   CARL COLLINS
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000833P001-1439A-002B           000662P001-1439A-002B                      000929P001-1439A-002B           000315P001-1439A-002B
RISHARD COOK                    MALACHI DUPRE                              TANNER ENGSTRAND                DONALD ERNSBERGER
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000607P001-1439A-002B           000735P001-1439A-002B                      000629P001-1439A-002B           000319P001-1439A-002B
KESHUN FREEMAN                  MIKE GILLHAMER                             KURT GOUVEIA                    DORAN GRANT
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000030P001-1439A-002B           000260P001-1439A-002B                      000803P001-1439A-002B           000292P001-1439A-002B
ALFONZA HAMILTON                DEION HARRIS                               RANDALL HARRIS                  DERRICK HAYWARD
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED
                                                                Alpha Entertainment LLC
                                                                    Federal Express
                                                                     Exhibit Pages
Page # : 2 of 3                                                                                                       04/13/2020 08:29:31 PM
000259P001-1439A-002B           000988P001-1439A-002B                      000544P001-1439A-002B           000058P001-1439A-002B
DEION HOLLIMAN                  TYREE JACKSON                              JOSHUA JENKINS                  ANTHONY JOHNSON
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000512P001-1439A-002B           000155P001-1439A-002B                      000129P001-1439A-002B           000297P001-1439A-002B
JIMMIE JOHNSON                  CARDALE JONES                              BRIAN KHOURY                    DESMOND LAWRENCE
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000509P001-1439A-002B           000159P001-1439A-002B                      000903P001-1439A-002B           000793P001-1439A-002B
JONATHAN MASSAQUOI              CARLOS MERRITT                             SIDNEY MONTGOMERY               RAHIM MOORE
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000350P001-1439A-002B           000453P001-1439A-002B                      000458P001-1439A-002B           000985P001-1439A-002B
ERIK MOSES                      JAMES NISWANDER                            JAMES O'HAGAN                   TYLER PALKA
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000949P001-1439A-002B           000506P001-1439A-002B                      000317P001-1439A-002B           000335P001-1439A-002B
TERRONNE PRESCOD                JHURELL PRESSLEY                           DONNEL PUMPHREY                 ELIJAH QUALLS
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000987P001-1439A-002B           000333P001-1439A-002B                      000806P001-1439A-002B           000443P001-1439A-002B
TYLER RAUSA                     ELI ROGERS                                 RASHAD ROSS                     JALEN ROWELL
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000835P001-1439A-002B           000199P001-1439A-002B                      000974P001-1439A-002B           000499P001-1439A-002B
ROBERT SAUNDERS                 CHRISTOPHER SCELFO                         TRACY SPRINKLE                  JERVONTIUS STALLINGS
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED
                                                                     Alpha Entertainment LLC
                                                                         Federal Express
                                                                          Exhibit Pages
Page # : 3 of 3                                                                                                            04/13/2020 08:29:31 PM
000745P001-1439A-002B                000075P001-1439A-002B                      000894P001-1439A-002B           000283P001-1439A-002B
NAPOLEON SYKES                       AUBREY TARPLEY                             SHAMARKO THOMAS                 DEANDRE THOMPKINS
ADDRESS INTENTIONALLY OMITTED        ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000556P001-1439A-002B                000449P001-1439A-002B                      000395P001-1439A-002B           000639P001-1439A-002B
JOSH THORNTON                        JAMEER THURMAN                             JONATHON TOTH                   LATONYA TULEY-TILLMAN
ADDRESS INTENTIONALLY OMITTED        ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000587P001-1439A-002B                000146P001-1439A-002B                      000941P001-1439A-002B           000914P001-1439A-002B
KALANI VAKAMEILALO                   DEONDRE WESLEY                             TEDERAL WHITE                   STEVEN WILSON
ADDRESS INTENTIONALLY OMITTED        ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000788P001-1439A-002B
PHILIP WRIGHT
ADDRESS INTENTIONALLY OMITTED




         Records Printed :      69
EXHIBIT 7
                                                                Alpha Entertainment LLC
                                                                    Federal Express
                                                                     Exhibit Pages
Page # : 1 of 3                                                                                                       04/13/2020 08:35:54 PM
000865P001-1439A-002C           000229P001-1439A-002C                      000313P001-1439A-002C           000295P001-1439A-002C
RYAN ANDERSON                   CORRION BALLARD                            DONALD BEDDINGFIELD             DERRIUS BELL
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000810P001-1439A-002C           000157P001-1439A-002C                      000090P001-1439A-002C           000210P001-1439A-002C
RAYMOND BOLDEN                  CARL BRADFORD                              BENIQUEZ BROWN                  CODY BROWN
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000584P001-1439A-002C           000581P001-1439A-002C                      000460P001-1439A-002C           000752P001-1439A-002C
KAELIN BURNETT                  JUWANN BUSHELL-BEATTY                      JAMES BUTLER                    NICHOLAS CALLENDER
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000892P001-1439A-002C           000847P001-1439A-002C                      000225P001-1439A-002C           000951P001-1439A-002C
SERGIO CASTILLO                 SAMMIE COATES                              CONNOR COOK                     THEODORE COTTRELL
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000228P001-1439A-002C           000619P001-1439A-002C                      000975P001-1439A-002C           000519P001-1439A-002C
COREY CRAWFORD                  KONY EALY                                  TRAE ELSTON                     JOHN ESTES
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000420P001-1439A-002C           000084P001-1439A-002C                      000400P001-1439A-002C           000015P001-1439A-002C
ISAME FACIANE                   AVERY GENNESY                              GREGORY GILMORE                 AJENE HARRIS
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000285P001-1439A-002C           000753P001-1439A-002C                      000546P001-1439A-002C           000101P001-1439A-002C
DE'ANGELO HENDERSON             NICHOLAS HOLLEY                            MARQUESTON HUFF                 BLAKE JACKSON
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED
                                                                Alpha Entertainment LLC
                                                                    Federal Express
                                                                     Exhibit Pages
Page # : 2 of 3                                                                                                       04/13/2020 08:35:54 PM
000926P001-1439A-002C           000186P001-1439A-002C                      000751P001-1439A-002C           000494P001-1439A-002C
TAIVON JACOBS                   CHARLES JAMES                              NICHOLAS JAMES                  JEREMIAH JOHNSON
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000572P001-1439A-002C           000943P001-1439A-002C                      000035P001-1439A-002C           000585P001-1439A-002C
JUNE JONES                      TEJAN KOROMA                               ANDREW LEWIS                    KAHLIL LEWIS
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000640P001-1439A-002C           000845P001-1439A-002C                      000165P001-1439A-002C           000811P001-1439A-002C
LATROY LEWIS                    ROBERT LYLES                               CAUSHAUD LYONS                  RYHEEM MALONE
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000953P001-1439A-002C           000532P001-1439A-002C                      000671P001-1439A-002C           000289P001-1439A-002C
THOMAS MASON                    JOHNNY MAXEY                               MARCUS MCDADE                   DENNIS MCKNIGHT
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000992P001-1439A-002C           000913P001-1439A-002C                      000201P001-1439A-002C           000848P001-1439A-002C
VANTREL MCMILLAN                STEVE MCSHANE                              CHRISTOPHER MILLER              SAMUEL MOBLEY
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000248P001-1439A-002C           000085P001-1439A-002C                      000600P001-1439A-002C           000999P001-1439A-002C
DANIEL MORRISON                 AYODEJI OLATOYE                            KELVIN PALMER                   WALTER PALMORE
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000110P001-1439A-002C           000154P001-1439A-002C                      000950P001-1439A-002C           000080P001-1439A-002C
BRIAN PETERS                    CAMERON PHILLIPS                           TERRY POOLE                     AUSTIN REHKOW
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED
                                                                     Alpha Entertainment LLC
                                                                         Federal Express
                                                                          Exhibit Pages
Page # : 3 of 3                                                                                                            04/13/2020 08:35:54 PM
000145P001-1439A-002C                000444P001-1439A-002C                      000962P001-1439A-002C           000412P001-1439A-002C
DEMETRIUS RHANEY                     JALEN SAUNDERS                             TY SCHWAB                       HUNTER SHARP
ADDRESS INTENTIONALLY OMITTED        ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000278P001-1439A-002C                000076P001-1439A-002C                      000846P001-1439A-002C           001000P001-1439A-002C
DAVID SIMMONS                        AUSTIN SMITH                               SAIVION SMITH                   WESLEY SUAN
ADDRESS INTENTIONALLY OMITTED        ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000217P001-1439A-002C                000005P001-1439A-002C                      000891P001-1439A-002C           000683P001-1439A-002C
COLTON TAYLOR                        AARON TILLER                               SEBASTIAN TRETOLA               MARQUEZ TUCKER
ADDRESS INTENTIONALLY OMITTED        ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000018P001-1439A-002C                000684P001-1439A-002C                      000374P001-1439A-002C
ANDRE WILLIAMS                       MARQUEZ WILLIAMS                           GABE WRIGHT
ADDRESS INTENTIONALLY OMITTED        ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED




         Records Printed :      71
EXHIBIT 8
                                                                Alpha Entertainment LLC
                                                                    Federal Express
                                                                     Exhibit Pages
Page # : 1 of 3                                                                                                       04/13/2020 08:40:21 PM
000922P001-1439A-002D           000998P001-1439A-002D                      000272P001-1439A-002D           000893P001-1439A-002D
TERRELL ALEX                    VINCENT AMEY                               DAVID ATKINS                    SERGIO BAILEY
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000116P001-1439A-002D           000690P001-1439A-002D                      000871P001-1439A-002D           000638P001-1439A-002D
BRANDON BARNES                  MARTIN BAYLESS                             SAEED BLACKNALL                 LATARIUS BRADY
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000889P001-1439A-002D           000549P001-1439A-002D                      000689P001-1439A-002D           000148P001-1439A-002D
SEAN BROWN                      JORDAN-ELIJAH BRYANT                       MARTEZ CARTER                   BRYCE CHEEK
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000764P001-1439A-002D           000490P001-1439A-002D                      000867P001-1439A-002D           000255P002-1439A-002D
NORMAN CHOW                     JEROME COUPLIN                             RYAN CUMMINGS                   MARSEAN DIGGS
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




001022P001-1439A-002D           000013P001-1439A-002D                      000473P001-1439A-002D           000497P001-1439A-002D
WINSTON DIMEL                   AHMAD DIXON                                JAYLEN DUNLAP                   JERRY FONTENOT
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000028P001-1439A-002D           000795P001-1439A-002D                      000446P001-1439A-002D           000147P001-1439A-002D
ALEXANDER FUNCHES               QUENTIN GAUSE                              JALEN GREENE                    DEQUAN HAMPTON
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000326P001-1439A-002D           000852P001-1439A-002D                      000339P001-1439A-002D           000818P001-1439A-002D
DUJUAN HARRIS                   RODERICK HENDERSON                         ELIJAH HOOD                     REGINALD HOWARD
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED
                                                                Alpha Entertainment LLC
                                                                    Federal Express
                                                                     Exhibit Pages
Page # : 2 of 3                                                                                                       04/13/2020 08:40:21 PM
000025P001-1439A-002D           000012P001-1439A-002D                      000557P001-1439A-002D           000927P001-1439A-002D
ALEX JENKINS                    ADONIS JENNINGS                            JOSH JOHNSON                    TAIWAN JONES
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000183P001-1439A-002D           000409P001-1439A-002D                      000555P001-1439A-002D           000663P001-1439A-002D
CHARLES KANOFF                  HEATHER KARATZ                             JOSEPH KEMP                     LUTHER KNOTT
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000369P001-1439A-002D           000965P001-1439A-002D                      000651P001-1439A-002D           001019P001-1439A-002D
FRED LAUINA                     TOA LOBENDAHN                              LENE MAIAVA                     WILLIE MAYS
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000320P001-1439A-002D           000442P001-1439A-002D                      000820P001-1439A-002D           000407P001-1439A-002D
DOUGLAS MCBRIDE                 JALAN MCCLENDON                            REGINALD MCKENZIE               HARLAN MILLER
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000061P001-1439A-002D           001020P001-1439A-002D                      000868P001-1439A-002D           000925P001-1439A-002D
ANTHONY MORRIS                  WINSTON MOSS                               RYAN NAVARRO                    STORM NORTON
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000756P001-1439A-002D           000869P001-1439A-002D                      000901P001-1439A-002D           000991P001-1439A-002D
NICHOLAS NOVAK                  RYAN O'MALLEY                              SHAWN OAKMAN                    UDOCHUKWU OCHI
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000180P001-1439A-002D           000243P001-1439A-002D                      000167P001-1439A-002D           000774P001-1439A-002D
CHARLES PRICE                   DAMIAN PRINCE                              CEDRIC REED                     OWEN ROBERTS
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED
                                                                     Alpha Entertainment LLC
                                                                         Federal Express
                                                                          Exhibit Pages
Page # : 3 of 3                                                                                                            04/13/2020 08:40:21 PM
000437P001-1439A-002D                000885P001-1439A-002D                      000636P001-1439A-002D           000980P001-1439A-002D
JAELIN ROBINSON                      TYLER ROEMER                               LARRY ROSE                      TREVON SANDERS
ADDRESS INTENTIONALLY OMITTED        ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000218P001-1439A-002D                000759P001-1439A-002D                      000754P001-1439A-002D           001016P001-1439A-002D
COLTON SCHMIDT                       NICOLAS SIRAGUSA                           OTIS SMITH                      WILLIAM SMITH
ADDRESS INTENTIONALLY OMITTED        ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000072P001-1439A-002D                000747P001-1439A-002D                      000048P001-1439A-002D           000732P001-1439A-002D
ARRION SPRINGS                       NELSON SPRUCE                              ANDREW STELTER                  MICHAEL STEVENS
ADDRESS INTENTIONALLY OMITTED        ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000106P001-1439A-002D                000854P001-1439A-002D                      000391P001-1439A-002D           000302P001-1439A-002D
BRADLEY SYLVE                        ROMAN TATUM                                GIORGIO TAVECCHIO               DEVIN TAYLOR
ADDRESS INTENTIONALLY OMITTED        ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000423P001-1439A-002D                000897P001-1439A-002D                      000778P001-1439A-002D           000329P001-1439A-002D
JACK TOCHO                           SHANE TRIPUCKA                             PATRICK VAHE                    DWAYNE WALLACE
ADDRESS INTENTIONALLY OMITTED        ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000631P001-1439A-002D                000498P001-1439A-002D                      000723P001-1439A-002D
LADARIUS WILEY                       JERRY WILLIAMS                             MICHAEL WILSON
ADDRESS INTENTIONALLY OMITTED        ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED




         Records Printed :      79
EXHIBIT 9
                                                                Alpha Entertainment LLC
                                                                    Federal Express
                                                                     Exhibit Pages
Page # : 1 of 3                                                                                                       04/13/2020 08:44:46 PM
000973P001-1439A-002E           000177P001-1439A-002E                      000923P001-1439A-002E           000324P001-1439A-002E
TONY ADAMS                      CHARLES AHYOU                              TERRENCE ALEXANDER              DRAVON ASKEW-HENRY
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000948P001-1439A-002E           000337P001-1439A-002E                      000595P001-1439A-002E           000380P001-1439A-002E
TERRENCE BARNES                 EMMANUEL BIBBS                             KEENEN BROWN                    GARRETT BRUMFIELD
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000706P001-1439A-002E           000648P001-1439A-002E                      000222P001-1439A-002E           000059P001-1439A-002E
MATTHEW COLBURN                 LAWRENCE COOK                              DEMETRIOUS COX                  ANTHONY COYLE
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000611P001-1439A-002E           000291P001-1439A-002E                      000234P001-1439A-002E           000379P001-1439A-002E
KEVIN DALY                      DEREK DENNIS                               CRIS DISHMAN                    GARRET DOOLEY
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000461P001-1439A-002E           000082P001-1439A-002E                      000354P001-1439A-002E           000930P001-1439A-002E
JANET DUCH                      AUSTIN DUKE                                GARRETT FUGATE                  TANNER GENTRY
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000608P001-1439A-002E           000366P001-1439A-002E                      000568P001-1439A-002E           000092P001-1439A-002E
KEVIN GILBRIDE                  FRANK GINDA                                J-SHUN HARRIS                   BENJAMIN HEENEY
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000014P001-1439A-002E           000451P001-1439A-002E                      000309P001-1439A-002E           000553P001-1439A-002E
AJ HENDY                        JAMES HERRMANN                             D'JUAN HINES                    JOSEPH HORN
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED
                                                                Alpha Entertainment LLC
                                                                    Federal Express
                                                                     Exhibit Pages
Page # : 2 of 3                                                                                                       04/13/2020 08:44:46 PM
000355P001-1439A-002E           000492P001-1439A-002E                      000467P001-1439A-002E           000851P001-1439A-002E
GARRETT HUDSON                  JERALD INGRAM                              JAWUAN JOHNSON                  RODERICK JOHNSON
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000149P001-1439A-002E           000434P001-1439A-002E                      000609P001-1439A-002E           000524P001-1439A-002E
BRYCE JONES                     JARRON JONES                               KEVIN KELLY                     JOHN KLING
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000262P001-1439A-002E           000244P001-1439A-002E                      000357P001-1439A-002E           000515P001-1439A-002E
DARNELL LESLIE                  DAMIEN MAMA                                GEORGE MANGUS                   JOEY MBU
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000707P001-1439A-002E           000703P001-1439A-002E                      000482P001-1439A-002E           000714P001-1439A-002E
MATTHEW MCCRANE                 MATTHEW MCGLOIN                            JEFFREY MCINERNEY               MEKALE MCKAY
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000489P001-1439A-002E           000721P001-1439A-002E                      000864P001-1439A-002E           000286P001-1439A-002E
JEREMIAH MCKINNON               MICHAEL MILLER                             RYAN MUELLER                    DEJUAN NEAL
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000465P001-1439A-002E           000212P001-1439A-002E                      000661P001-1439A-002E           000240P001-1439A-002E
JARRELL OWENS                   COLBY PEARSON                              LUIS PEREZ                      DALTON PONCHILLIA
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000439P001-1439A-002E           000968P001-1439A-002E                      000771P001-1439A-002E           000808P001-1439A-002E
JAKE POWELL                     TODARIO REDDING                            OLUBUNMI ROTIMI                 RAYMOND RYCHLESKI
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED
                                                                     Alpha Entertainment LLC
                                                                         Federal Express
                                                                          Exhibit Pages
Page # : 3 of 3                                                                                                            04/13/2020 08:44:46 PM
000413P001-1439A-002E                000045P001-1439A-002E                      000577P001-1439A-002E           000448P001-1439A-002E
IAN SILBERMAN                        ANDREW SOROH                               JUSTIN STOCKTON                 JAMAR SUMMERS
ADDRESS INTENTIONALLY OMITTED        ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000440P001-1439A-002E                001001P001-1439A-002E                      000983P001-1439A-002E           000805P001-1439A-002E
JAKE SUTHERLAND                      WESLEY SUTTON                              TRISTAN TEUHEMA                 RANTHONY TEXADA
ADDRESS INTENTIONALLY OMITTED        ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000256P001-1439A-002E                000858P001-1439A-002E                      000579P001-1439A-002E           000166P001-1439A-002E
DARIUS VICTOR                        RONNIE VINKLAREK                           JUSTIN VOGEL                    CAVON WALKER
ADDRESS INTENTIONALLY OMITTED        ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000121P001-1439A-002E                000687P001-1439A-002E                      000182P001-1439A-002E           000284P001-1439A-002E
BRANT WEISS                          MARQUISE WILLIAMS                          CHARLES WRIGHT                  DEANGELO YANCEY
ADDRESS INTENTIONALLY OMITTED        ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000812P001-1439A-002E                000083P001-1439A-002E
RYKEEM YATES                         AVERY YOUNG
ADDRESS INTENTIONALLY OMITTED        ADDRESS INTENTIONALLY OMITTED




         Records Printed :      74
EXHIBIT 10
                                                                Alpha Entertainment LLC
                                                                    Federal Express
                                                                     Exhibit Pages
Page # : 1 of 3                                                                                                       04/13/2020 08:50:11 PM
000160P001-1439A-002F           000221P001-1439A-002F                      000044P001-1439A-002F           000906P001-1439A-002F
CARLTON AGUDOSI                 DEJON ALLEN                                ANDREW ANKRAH                   SHERMAN BADIE
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000612P001-1439A-002F           000127P001-1439A-002F                      000426P001-1439A-002F           000932P001-1439A-002F
KEVIN BOWEN                     BRIAN BRASWELL                             JACOB CAMPOS                    TANNER CAREW
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000231P001-1439A-002F           001005P001-1439A-002F                      000200P001-1439A-002F           000223P001-1439A-002F
CORY CARTER                     WILL CLARKE                                CHRISTOPHER CROCKER             CONNOR DAVIS
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000386P001-1439A-002F           000108P001-1439A-002F                      000757P001-1439A-002F           000128P001-1439A-002F
GERHARD DE BEER                 BRIAN FINEANGANOFO                         NICHOLAS FITZGERALD             BRIAN FOLKERTS
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000597P001-1439A-002F           000946P001-1439A-002F                      000279P001-1439A-002F           000086P001-1439A-002F
KEITH FORD                      TERENCE GARVIN                             DAVON GRAYSON                   AZ-ZAHIR HAKIM
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000394P001-1439A-002F           000534P001-1439A-002F                      000939P001-1439A-002F           000304P001-1439A-002F
JAY HAYES                       JONATHAN HAYES                             TAYLOR HEINICKE                 DEWAYNE HENDRIX
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000887P001-1439A-002F           001017P001-1439A-002F                      000261P001-1439A-002F           000375P001-1439A-002F
SEAN HICKEY                     WILLIE HILL                                DARIUS HILLARY                  GABE HOLMES
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED
                                                                Alpha Entertainment LLC
                                                                    Federal Express
                                                                     Exhibit Pages
Page # : 2 of 3                                                                                                       04/13/2020 08:50:11 PM
000853P001-1439A-002F           000213P001-1439A-002F                      000623P001-1439A-002F           000034P001-1439A-002F
RO'DERRICK HOSKINS              COLE HUNT                                  KURT HUNZEKER                   ANDREW JACKSON
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000696P001-1439A-002F           000963P001-1439A-002F                      000408P001-1439A-002F           000681P001-1439A-002F
MATT JONES                      TYIZSWAIN JONES                            HAROLD JONES-QUARTEY            MARQUETTE KING
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000625P001-1439A-002F           000280P001-1439A-002F                      000956P001-1439A-002F           000176P001-1439A-002F
KORREN KIRVEN                   DAVONTE LAMBERT                            TIMOTHY LEWIS                   CHARLES LONG
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000643P001-1439A-002F           000705P001-1439A-002F                      000305P001-1439A-002F           000019P001-1439A-002F
MARCUS LUCAS                    MATTHEW MCCANTS                            DEXTER MCCOIL                   ANDREW MCDONALD
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000194P001-1439A-002F           000721P001-1439A-002F                      000828P001-1439A-002F           000596P001-1439A-002F
CHRISTINE MICHAEL               MICHAEL MILLER                             RICHARD MINTER                  KEITH MUMPHERY
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000831P001-1439A-002F           000427P001-1439A-002F                      000606P001-1439A-002F           000288P001-1439A-002F
ROBERT NELSON                   JACOB PAYNE                                KENT PERKINS                    DE'MORNAY PIERSON-EL
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000513P001-1439A-002F           000387P001-1439A-002F                      000054P001-1439A-002F           000961P001-1439A-002F
JOE POWELL                      GIMEL PRESIDENT                            BRUNO REAGAN                    TROVON REED
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED
                                                                     Alpha Entertainment LLC
                                                                         Federal Express
                                                                          Exhibit Pages
Page # : 3 of 3                                                                                                            04/13/2020 08:50:11 PM
000114P001-1439A-002F                000281P001-1439A-002F                      000604P001-1439A-002F           000033P001-1439A-002F
BRANDON REILLY                       DAVID RIVERS                               KENNETH ROBINSON                ALONZO RUSSELL
ADDRESS INTENTIONALLY OMITTED        ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000940P001-1439A-002F                001015P001-1439A-002F                      000163P001-1439A-002F           000748P001-1439A-002F
TAYLOR RUSSOLINO                     WILLIAM SAXTON                             CASEY SAYLES                    NICHOLAS SICILIANO
ADDRESS INTENTIONALLY OMITTED        ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000060P001-1439A-002F                000542P001-1439A-002F                      000650P001-1439A-002F           000134P001-1439A-002F
ANTHONY STUBBS                       JORDAN TA'AMU                              LENARD TILLERY                  BRIAN WALLACE
ADDRESS INTENTIONALLY OMITTED        ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000173P001-1439A-002F                000632P001-1439A-002F                      000682P001-1439A-002F           000863P001-1439A-002F
CHANNING WARD                        LADIMIAN WASHINGTON                        MARQUEZ WHITE                   RYAN WHITE
ADDRESS INTENTIONALLY OMITTED        ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000554P001-1439A-002F
JOSEPH WICKER
ADDRESS INTENTIONALLY OMITTED




         Records Printed :      73
EXHIBIT 11
                                    Alpha Entertainment LLC
                                       USPS Express Mail
                                          Exhibit Page
Page # : 1 of 1                                               04/13/2020 08:50:28 PM
000819P001-1439A-002F
REGINALD DAVIS
ADDRESS INTENTIONALLY OMITTED




         Records Printed :      1
EXHIBIT 12
                                                                Alpha Entertainment LLC
                                                                    Federal Express
                                                                     Exhibit Pages
Page # : 1 of 3                                                                                                       04/13/2020 08:56:05 PM
000510P001-1439A-002G           000618P001-1439A-002G                      000418P001-1439A-002G           000117P001-1439A-002G
JONATHAN ALSTON                 KIRK BARRON                                ISAIAH BATTLE                   BRANDON BELL
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000762P001-1439A-002G           000994P001-1439A-002G                      000318P001-1439A-002G           000582P001-1439A-002G
NOAH BORDEN                     VENZELL BOULWARE                           DONTEZ BYRD                     KADARRIUS CANNON
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000850P001-1439A-002G           000495P001-1439A-002G                      000678P001-1439A-002G           000138P001-1439A-002G
ROBERT CHRISTOFF                JEREMY CLARK                               MARK CRINER                     BRUCE DANIELS
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000307P001-1439A-002G           000842P001-1439A-002G                      000731P001-1439A-002G           000796P001-1439A-002G
DILLON DAY                      ROBERT DIEHL                               MICHAEL DUNN                    QUINTERRIUS EATMON
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000605P001-1439A-002G           000642P001-1439A-002G                      000382P001-1439A-002G           000462P001-1439A-002G
KENNETH FARROW                  MARCELL FRAZIER                            GEORGE GARBER                   JA'QUAN GARDNER
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000995P001-1439A-002G           000990P001-1439A-002G                      000860P001-1439A-002G           000918P001-1439A-002G
VICTOR GONCHAROFF               TYSON GRAHAM                               RYAN GUSTAFSON                  STEVEN HAGEN
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000224P001-1439A-002G           000115P001-1439A-002G                      000734P001-1439A-002G           000580P001-1439A-002G
CONNOR HAMLETT                  BRANDON HASKIN                             MIKAH HOLDER                    JUSTIN HOLMAN
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED
                                                                Alpha Entertainment LLC
                                                                    Federal Express
                                                                     Exhibit Pages
Page # : 2 of 3                                                                                                       04/13/2020 08:56:05 PM
000692P001-1439A-002G           000392P001-1439A-002G                      000214P001-1439A-002G           000058P001-1439A-002G
MARTIN IFEDI                    GODWIN IGWEBUIKE                           COLIN JETER                     ANTHONY JOHNSON
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000095P001-1439A-002G           000311P001-1439A-002G                      000919P001-1439A-002G           000294P001-1439A-002G
BENJAMIN JOHNSON                DONALD JOHNSON                             STEVEN JOHNSON                  DERRICK JONES
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000635P001-1439A-002G           000352P001-1439A-002G                      000208P001-1439A-002G           000911P001-1439A-002G
LARRY KIRKSEY                   ERNESTO LACAYO                             CLAYTON LOPEZ                   STANSLY MAPONGA
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000470P001-1439A-002G           000791P001-1439A-002G                      000327P001-1439A-002G           000136P001-1439A-002G
JORDAN MARTIN                   PRAISE MARTIN-OGUIKE                       DUNCAN MILES                    BROCK MILLER
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000017P001-1439A-002G           000766P001-1439A-002G                      000064P001-1439A-002G           000824P001-1439A-002G
ALONZO MOORE                    NYLES MORGAN                               ANTHONY MOTEN                   REUBEN MWEHLA
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000679P001-1439A-002G           000840P001-1439A-002G                      000390P001-1439A-002G           000496P001-1439A-002G
MARK MYERS                      ROBERT MYERS                               GIONNI PAUL                     JERMAINE PONDER
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000078P001-1439A-002G           000624P001-1439A-002G                      000849P001-1439A-002G           000594P001-1439A-002G
AUSTIN PROEHL                   KYLE QUEIRO                                SANTOS RAMIREZ                  KEENAN REYNOLDS
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED
                                                                     Alpha Entertainment LLC
                                                                         Federal Express
                                                                          Exhibit Pages
Page # : 3 of 3                                                                                                            04/13/2020 08:56:05 PM
000239P001-1439A-002G                000725P001-1439A-002G                      000358P001-1439A-002G           000539P001-1439A-002G
CYRIL RICHARDSON                     MICHAEL RILEY                              EVAN RODRIGUEZ                  JONATHON SANTIAGO
ADDRESS INTENTIONALLY OMITTED        ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000736P001-1439A-002G                000113P001-1439A-002G                      000436P001-1439A-002G           000917P001-1439A-002G
MOHAMMED SEISAY                      BRANDON SILVERS                            JACQUIES SMITH                  STEVEN SMITH
ADDRESS INTENTIONALLY OMITTED        ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000174P001-1439A-002G                001013P001-1439A-002G                      000776P001-1439A-002G           000750P001-1439A-002G
CHANNING STRIBLING                   WILLIAM SUTTON                             PASONI TASINI                   NICHOLAS TEMPLE
ADDRESS INTENTIONALLY OMITTED        ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000543P001-1439A-002G                000621P001-1439A-002G                      000928P001-1439A-002G           000586P001-1439A-002G
JORDAN THOMPSON                      KOREY TOOMER                               TANIELA TUPOU                   KASEN WILLIAMS
ADDRESS INTENTIONALLY OMITTED        ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000920P001-1439A-002G                000982P001-1439A-002G                      000450P001-1439A-002G
STEVEN WILLIAMS                      TREY WILLIAMS                              JAMES ZORN
ADDRESS INTENTIONALLY OMITTED        ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED




         Records Printed :      75
EXHIBIT 13
                                                                Alpha Entertainment LLC
                                                                    Federal Express
                                                                     Exhibit Pages
Page # : 1 of 3                                                                                                       04/13/2020 09:00:51 PM
000724P001-1439A-002H           000955P001-1439A-002H                      000472P001-1439A-002H           000343P001-1439A-002H
MICHAEL ARCHER                  THURSTON ARMBRISTER                        JOSHUA BANKS                    EMMANUEL BEAL
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000264P001-1439A-002H           000896P001-1439A-002H                      000641P001-1439A-002H           000185P001-1439A-002H
DARONTE BOULDIN                 SHANE BOWMAN                               MARCELIS BRANCH                 CLARENCE CALDWELL
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000068P001-1439A-002H           000144P001-1439A-002H                      000938P001-1439A-002H           000866P001-1439A-002H
ANTONIO CALLAWAY                BRYCE CANADY                               TAYLOR CORNELIUS                RYAN DAVIS
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000438P001-1439A-002H           001009P001-1439A-002H                      000792P001-1439A-002H           000935P001-1439A-002H
JAIME ELIZONDO                  WILLIAM FIELDS                             QUINTON FLOWERS                 TAREAN FOLSTON
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000493P001-1439A-002H           000036P001-1439A-002H                      000363P001-1439A-002H           000384P001-1439A-002H
JERALD FOSTER                   ANDREW FRANKS                              FRANCIS GANSZ                   GERALD GLANVILLE
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000258P001-1439A-002H           000910P001-1439A-002H                      000767P001-1439A-002H           000804P001-1439A-002H
DEANDRE GOOLSBY                 SOLOMON GREEN                              OBUMNEKE GWACHAM                RANNELL HALL
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000718P001-1439A-002H           000647P001-1439A-002H                      000535P001-1439A-002H           000815P001-1439A-002H
MICAH HANNEMANN                 LAWRENCE HILL                              JONATHAN HIMEBAUCH              REECE HORN
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED
                                                                Alpha Entertainment LLC
                                                                    Federal Express
                                                                     Exhibit Pages
Page # : 2 of 3                                                                                                       04/13/2020 09:00:51 PM
000287P001-1439A-002H           000688P001-1439A-002H                      000890P001-1439A-002H           000066P001-1439A-002H
DEMONTRE HURST                  MARTEZ IVEY                                SEANTAVIUS JONES                ANTHOULA KELLY
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000430P001-1439A-002H           000902P001-1439A-002H                      000686P001-1439A-002H           000782P001-1439A-002H
JACOB LAMPMAN                   SHELTON LEWIS                              MARQUIS LUCAS                   PETER MANGURIAN
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000601P001-1439A-002H           000471P001-1439A-002H                      000931P001-1439A-002H           000936P001-1439A-002H
KELVIN MAYE                     JORDAN MCCRAY                              TANNER MCEVOY                   TARVARUS MCFADDEN
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000787P001-1439A-002H           000191P001-1439A-002H                      000220P001-1439A-002H           000004P001-1439A-002H
PHAROAH MCKEVER                 CHRISTIAN MORRIS                           DEIONTREZ MOUNT                 AARON MURRAY
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000393P001-1439A-002H           000560P001-1439A-002H                      000816P001-1439A-002H           000435P001-1439A-002H
JASON NEILL                     JOSHUA NEISWANDER                          REGGIE NORTHRUP                 JACQUES PATRICK
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000921P001-1439A-002H           000575P001-1439A-002H                      000841P001-1439A-002H           000102P001-1439A-002H
TERRANCE PLUMMER                JUSTIN POINDEXTER                          ROBERT PRIESTER                 BOBBY RICHARDSON
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000746P001-1439A-002H           000428P001-1439A-002H                      000299P001-1439A-002H           000598P001-1439A-002H
NA'TY RODGERS                   JACOB SCHUM                                DEVEON SMITH                    KELLEN SOULEK
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED
                                                                     Alpha Entertainment LLC
                                                                         Federal Express
                                                                          Exhibit Pages
Page # : 3 of 3                                                                                                            04/13/2020 09:00:51 PM
000829P001-1439A-002H                000047P001-1439A-002H                      000445P001-1439A-002H           000669P001-1439A-002H
ROBENSON THEREZIE                    ANDREW TILLER                              JALEN TOLLIVER                  MARC TRESTMAN
ADDRESS INTENTIONALLY OMITTED        ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000755P001-1439A-002H                000660P001-1439A-002H                      000825P001-1439A-002H           000411P001-1439A-002H
NICHOLAS TRUESDELL                   LUCAS WACHA                                RICHARD WALKER                  HERBERT WATERS
ADDRESS INTENTIONALLY OMITTED        ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000760P001-1439A-002H                000119P001-1439A-002H                      000245P001-1439A-002H           000419P001-1439A-002H
NIKITA WHITLOCK                      BRANDON WILDS                              DAN WILLIAMS                    ISAIAH WILLIAMS
ADDRESS INTENTIONALLY OMITTED        ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000525P001-1439A-002H
JOHN YARBROUGH
ADDRESS INTENTIONALLY OMITTED




         Records Printed :      69
EXHIBIT 14
                                    Alpha Entertainment LLC
                                       USPS Express Mail
                                          Exhibit Page
Page # : 1 of 1                                               04/13/2020 09:01:15 PM
000215P001-1439A-002H
COLIN THOMPSON
ADDRESS INTENTIONALLY OMITTED




         Records Printed :      1
EXHIBIT 15
                                                                          Alpha Entertainment LLC
                                                                              Electronic Mail
                                                                               Exhibit Pages
Page # : 1 of 2                                                                                                                   04/13/2020 09:18:39 PM
003052P001-1439A-002I                  003088P001-1439A-002I                         003098P001-1439A-002I             003178P001-1439A-002I
HAWK GRAPHICS INC                      HYLAND SOFTWARE INC                           IMPARK                            MAJORITY STRATEGIES LLC
PO BOX 308                             28500 CLEMENS RD                              DBA IMPARK                        12854 KENAN DR STE 145
MOUNT FREEDOM NJ 07970                 WESTLAKE OH 44145                             8455 COLESVILLE RD STE 750        JACKSONVILLE FL 32258
JAMES.JAPHET@HAWKEYEINNOVATIONS.COM    BRIGG@HYLANDEFFECT.COM                        SILVER SPRING MD 20910            REID.VINEIS@MAJORITYSTRATEGIES.COM
                                                                                     CHARISSA.MOYE@REEFPARKING.COM




003226P001-1439A-002I                  003251P001-1439A-002I                         003260P001-1439A-002I             003263P001-1439A-002I
NIELSEN MEDIA RESEARCH                 OPTIC EVENTS INC                              PACIFIC COAST MEDICAL SVC         PARTY PERFECT RENTALS LLC
PO BOX 88961                           12407 NE 73RD ST                              DBA PACIFIC COAST MEDICAL SVC     312 SQUANKUM YELLOWBROOK RD
CHICAGO IL 60695-8961                  KIRKLAND WA 98033                             1440 SOUTH STATE COLLEGE BLVD     FARMINGDALE NJ 07727
ANDREW.LAFIOSCA@NIELSEN.COM            INGALLSRYAN@OPTIC-EVENTS.COM                  ANAHEIM CA 92806                  BRIAN@PARTYPERFECTRENTALS.COM
                                                                                     TIM@PACIFICCOASTMED.COM




003268P001-1439A-002I                  003271P001-1439A-002I                         003276P001-1439A-002I             003278P001-1439A-002I
PEWTER REPORT INC                      PILOT INC                                     PMY ETS USA INC                   POLLACK MEDIA GROUP
PO BOX 1784                            ONE DESIGN CENTER PLACE                       722 CEDAR PT BLVD UNIT 187        11740 SAN VICENTE BLVD
LUTZ FL 33548                          BOSTON MA 02210                               CEDAR POINT NC 28584              STE 109-610
SR@PEWTERREPORT.COM                    CHRIS@PILOTSTUDIO.COM                         JESSE.FERGUSON@PMY.COM            LOS ANGELES CA 90049
                                                                                                                       JEFF@POLLACKMEDIA.COM




003288P001-1439A-002I                  003292P001-1439A-002I                         003297P001-1439A-002I             003297P001-1439A-002I
PROFESSIONAL SPORTS PARTNERS LLC       PTS MARKETING GROUP                           PYROTECNICO FX LLC                PYROTECNICO FX LLC
3336 RICHMOND AVE                      1600 N KRAEMER BLVD                           PO BOX 645830                     PO BOX 645830
STE 300                                ANAHEIM CA 92806                              PITTSBURGH PA 15264-5830          PITTSBURGH PA 15264-5830
HOUSTON TX 77098                       ARPARRA@PTSMEDIA.COM                          CONTRACTS@PYROTECNICO@.COM        MSIMMONS@PYROTECNICO.COM>
JASON@PROFESSIONALSPORTSPARTNERS.COM




003318P001-1439A-002I                  003318P001-1439A-002I                         003325P001-1439A-002I             003328P001-1439A-002I
RICOH USA INC                          RICOH USA INC                                 ROBERT AGNEW AND ASSOCIATES LLC   ROOFTOP2 PRODUCTIONS INC
PO BOX 827577                          PO BOX 827577                                 PO BOX 2433                       488 MADISON AVE 16TH FL
PHILADELPHIA PA 19182-7577             PHILADELPHIA PA 19182-7577                    WOODINVILLE WA 98072              NEW YORK NY 10022
JOHN.BOWEN@RICOH-USA.COM               KRISTOFER.ANGELINO@RICOH-USA.COM              ROBERT.AGNEW@XFL.COM              MARKTAROZZIMTAROZZI@ROOFTOP2.COM




003339P001-1439A-002I                  003359P001-1439A-002I                         003388P001-1439A-002I             003409P001-1439A-002I
SALERNO PRODUCTIONS LLC                SHARPHAT INC                                  SPERO MEDIA                       ST LOUIS PARKING CO
28 CLIFFWOOD RD                        333 SLVAN AVE                                 295 MADISON AVE STE 1705          1617 S 3RD ST
CHESTER NJ 07930                       STE 324                                       NEW YORK NY 10017                 ST. LOUIS MO 63104
PHOENIXDCS10@GMAIL.COM                 ENGLEWOOD CLIFFS NJ 07632                     COLLIN@SPEROMEDIA.COM             JPELUSI@STLOUISPARKING.COM
                                       NMAOU@SHARPHAT.COM
                                                                     Alpha Entertainment LLC
                                                                         Electronic Mail
                                                                          Exhibit Pages
Page # : 2 of 2                                                                                                               04/13/2020 09:18:39 PM
003406P001-1439A-002I                003412P001-1439A-002I                      003423P001-1439A-002I            003428P001-1439A-002I
ST LOUIS POST DISPATCH LLC           STAGES PLUS LLC                            SUNBELT RENTALS INC              TAGBOARD INC
PO BOX 4690                          6848 STAPOINT CT                           PO BOX 409211                    8383 158TH AVE NE STE 110
CAROL STREAM IL 60197-4690           WINTER PARK FL 32792                       ATLANTA GA 30384-9211            REDMOND WA 98052
JOREBAUGH@POST-DISPATCH.COM          JESS@STAGESPLUS.COM                        DAN.STEWART@SUNBELTRENTALS.COM   FARREN@TAGBOARD.COM




003438P001-1439A-002I                003525P001-1439A-002I                      003528P001-1439A-002I            003547P001-1439A-002I
TAYLOR ENTERTAINMENT INC             WALK SWIFTLY PRODUCTIONS LLC               WASHINGTON BUSINESS JOURNAL      WILLIAM MORRIS ENDEAVOR
7141 WALKER ST                       61 W 62ND ST                               16770 COLLECTIONS CTR DR         9601 WILSHIRE BLVD
LA PALMA CA 90623                    STE 9G                                     CHICAGO IL 60693                 3RD FLOOR
INFO@TAYLORENTERTAINMENTINC.COM      NEW YORK NY 10023                          DSOWERS@BIZJOURNALS.COM          BEVERLY HILLS CA 90210
                                     BONNIELYNNBERNSTEIN@GMAIL.COM                                               TBRADY@ENDEAVORCO.COM




003558P001-1439A-002I                003558P001-1439A-002I                      004129P001-1439A-002I            004133P001-1439A-002I
XCITE INTERACTIVE INC                XCITE INTERACTIVE INC                      YINZCAM                          ALYSE ZWICK
3620 WEST 10TH ST STE B-330          3620 WEST 10TH ST STE B-330                5541 WALNUT ST                   ADDRESS INTENTIONALLY OMITTED
GREELEY CO 80634                     GREELEY CO 80634                           PITTSBURGH PA 15232
MCOY@GCMVP.COM                       MCOY@XCITE-INTERACTIVE.COM                 PRIYA@YINZCAM.COM




                 Records Printed :   36
EXHIBIT 16
                                                                  Alpha Entertainment LLC
                                                                      Federal Express
                                                                       Exhibit Pages
Page # : 1 of 3                                                                                                              04/13/2020 09:18:06 PM
004160P001-1439A-002I           003063P001-1439A-002I                        003065P001-1439A-002I             003079P001-1439A-002I
JESSE HANDSHER                  HILLWOOD AIRWAYS LLC                         HILTON HOUSTON NORTH              HSCTV
ADDRESS INTENTIONALLY OMITTED   13537 HERITAGE PKWY                          12400 GREENSPOINT DR              36-11 20TH AVENUE
                                FORT WORTH TX 76177                          HOUSTON TX 77060                  ASTORIA NY 11105




003085P001-1439A-002I           003088P001-1439A-002I                        003096P001-1439A-002I             003098P001-1439A-002I
HUGO CREATIVE INC               HYLAND SOFTWARE INC                          IMAGINE THAT FILMWORKS            IMPARK
1424 K ST NW STE 100            28500 CLEMENS RD                             10319 THORNMONT LN                DBA IMPARK
WASHINGTON DC 20005             WESTLAKE OH 44145                            HOUSTON TX 77070                  8455 COLESVILLE RD STE 750
                                                                                                               SILVER SPRING MD 20910




003113P001-1439A-002I           003118P001-1439A-002I                        003123P001-1439A-002I             004135P001-1439A-002I
JANE G PHOTOGRAPHY              JED TRANSPORTATION                           JONES LANG LASALLE AMERICAS INC   ALLISON KOEHLER
15763 NE 1ST ST                 5800 FEE FEE RD                              BMO HARRIS BANK NA                ADDRESS INTENTIONALLY OMITTED
BELLEVUE WA 98008               HAZELWOOD MO 63042                           95661 TREASURY CTR DR
                                                                             CHICAGO IL 60694-5661




004141P001-1439A-002I           003144P001-1439A-002I                        003147P001-1439A-002I             003151P001-1439A-002I
KELVIN KUO                      LAKELAND MARRIOTT FAIRFIELD INN              LANGELLA PHOTOGRAPHY              LAWRENCE J LEMAK MD
ADDRESS INTENTIONALLY OMITTED   4307 STERLING COMMERCE DR                    349 VISTA DE LA CUMBRE            1286 OAK GROVE RD
                                PLANT CITY FL 33566                          SANTA BARBARA CA 93105            STE 200
                                                                                                               BIRMINGHAM AL 35209




003162P001-1439A-002I           003163P001-1439A-002I                        004145P001-1439A-002I             003178P001-1439A-002I
LINKEDIN CORP                   LIVEU INC                                    KONSTANTINE LYMPEROPOULOS         MAJORITY STRATEGIES LLC
62228 COLLECTIONS CTR DR        DEPT CH 19730                                ADDRESS INTENTIONALLY OMITTED     12854 KENAN DR STE 145
CHICAGO IL 60693-0622           PALATINE IL 60055                                                              JACKSONVILLE FL 32258




004136P001-1439A-002I           003180P001-1439A-002I                        003195P001-1439A-002I             003202P001-1439A-002I
CARMEN MANDATO                  MARC SEROTA PHOTOGRAPHY LLC                  MELISSA LYTTLE PHOTOGRAPHY LLC    MICHAEL STARGHILL PHOTOGRAPHY
ADDRESS INTENTIONALLY OMITTED   159 IROQUOIS ST                              MELISSA LYTTLE                    5415 CLIFT HAVEN DR
                                TAVERNIER FL 33070                           6319 8TH ST NW                    HOUSTON TX 77091
                                                                             WASHINGTON DC 20011




004261P001-1439A-002I           003205P001-1439A-002I                        003191P001-1439A-002I             003220P001-1439A-002I
MARTIN F MILLER                 MING EVENT SVC LLC                           MTR WESTERN LLC                   NAVIGATE MARKETING INC
ADDRESS INTENTIONALLY OMITTED   2082 BUSINESS CTR DR STE 292                 720 S FOREST ST                   125 S CLARK ST
                                IRVINE CA 92612                              SEATTLE WA 98134                  17TH FLOOR
                                                                                                               CHICAGO IL 60603
                                                                   Alpha Entertainment LLC
                                                                       Federal Express
                                                                        Exhibit Pages
Page # : 2 of 3                                                                                                         04/13/2020 09:18:06 PM
004289P001-1439A-002I              003251P001-1439A-002I                      003255P001-1439A-002I        003260P001-1439A-002I
JOSEPH NICHOLSON                   OPTIC EVENTS INC                           OUTDOOR AMERICA IMAGES INC   PACIFIC COAST MEDICAL SVC
ADDRESS INTENTIONALLY OMITTED      12407 NE 73RD ST                           4545 W HILLSBOROUGH AVE      DBA PACIFIC COAST MEDICAL SVC
                                   KIRKLAND WA 98033                          TAMPA FL 33614               1440 SOUTH STATE COLLEGE BLVD
                                                                                                           ANAHEIM CA 92806




003263P001-1439A-002I              003271P001-1439A-002I                      003276P001-1439A-002I        003278P001-1439A-002I
PARTY PERFECT RENTALS LLC          PILOT INC                                  PMY ETS USA INC              POLLACK MEDIA GROUP
312 SQUANKUM YELLOWBROOK RD        ONE DESIGN CENTER PLACE                    722 CEDAR PT BLVD UNIT 187   11740 SAN VICENTE BLVD
FARMINGDALE NJ 07727               BOSTON MA 02210                            CEDAR POINT NC 28584         STE 109-610
                                                                                                           LOS ANGELES CA 90049




003288P001-1439A-002I              003292P001-1439A-002I                      003307P001-1439A-002I        002943P001-1439A-002I
PROFESSIONAL SPORTS PARTNERS LLC   PTS MARKETING GROUP                        RAINE ADVISORS LLC           DR CLAUDIA REARDON MD
3336 RICHMOND AVE                  1600 N KRAEMER BLVD                        65 EAST 55TH ST 24TH FL      2402 VAN HISE AVE
STE 300                            ANAHEIM CA 92806                           NEW YORK NY 10022            MADISON WI 53726
HOUSTON TX 77098




003320P001-1439A-002I              004292P001-1439A-002I                      003328P001-1439A-002I        003329P001-1439A-002I
RIDECENTRIC INC                    DAVID ROGERS                               ROOFTOP2 PRODUCTIONS INC     ROSS GREENBURG PRODUCTION
1717 MAIN ST                       ADDRESS INTENTIONALLY OMITTED              488 MADISON AVE 16TH FL      411 THEODORE FREMD AVE STE 215
STE 5630                                                                      NEW YORK NY 10022            RYE NY 10580
DALLAS TX 75201




004138P001-1439A-002I              003337P001-1439A-002I                      003339P001-1439A-002I        003346P001-1439A-002I
SCOTT ROVAK                        SACHIN PRODUCTIONS LLC                     SALERNO PRODUCTIONS LLC      SCOTT AUDETTE INC
ADDRESS INTENTIONALLY OMITTED      333 LAFAYETTE AVE #10I                     28 CLIFFWOOD RD              7011 WALT WILLIAMS RD
                                   BROOKLYN NY 11238                          CHESTER NJ 07930             LAKELAND FL 33809




003348P001-1439A-002I              003359P001-1439A-002I                      003360P001-1439A-002I        003363P001-1439A-002I
SCOTT KANE PHOTOGRAPHY             SHARPHAT INC                               SHAWN HUBBARD LLC            SHERATON MAHWAH HOTEL
604 THOMAS ST                      333 SLVAN AVE                              19 BIRCKHEAD ST              1 INTERNATIONAL BLVD
EDWARDSVILLE IL 62025              STE 324                                    BALTIMORE MD 21230           MAHWAH NJ 07495
                                   ENGLEWOOD CLIFFS NJ 07632




000143P001-1439A-002I              003388P001-1439A-002I                      003401P001-1439A-002I        003409P001-1439A-002I
BRYANT SOLORZANO                   SPERO MEDIA                                SPRINGHILL SUITES            ST LOUIS PARKING CO
ADDRESS INTENTIONALLY OMITTED      295 MADISON AVE STE 1705                   3099 RAIDER TRL SOUTH        1617 S 3RD ST
                                   NEW YORK NY 10017                          BRIDGETON MO 63044           ST. LOUIS MO 63104
                                                                    Alpha Entertainment LLC
                                                                        Federal Express
                                                                         Exhibit Pages
Page # : 3 of 3                                                                                                              04/13/2020 09:18:06 PM
003412P001-1439A-002I               003393P001-1439A-002I                      003428P001-1439A-002I           003431P001-1439A-002I
STAGES PLUS LLC                     STEINLIGHT MEDIA LLC                       TAGBOARD INC                    TAMPA AIRPORT MARRIOTT
6848 STAPOINT CT                    38 STONY HILL DR                           8383 158TH AVE NE STE 110       CCMH TAMPA AP LLC
WINTER PARK FL 32792                MORGANVILLE NJ 07751                       REDMOND WA 98052                4200 GEORGE J BEAN PKWY
                                                                                                               TAMPA FL 33607




003438P001-1439A-002I               003468P001-1439A-002I                      002675P001-1439A-002I           002675S001-1439A-002I
TAYLOR ENTERTAINMENT INC            THE WHITEHALL HOTEL                        TICKETMASTER LLC                TICKETMASTER LLC
7141 WALKER ST                      1700 SMITH ST                              CLAY LUTER EVP SPORTS STADIUM   VP AND GM NFL STADIUM
LA PALMA CA 90623                   HOUSTON TX 77002                           OUTDOOR AND COLLEGE SPORTS      OUTDOOR AND COLLEGE SPORTS
                                                                               250 NORTH ORANGE AVE            1375 N SCOTTSDALE RD STE 200
                                                                               STE 1300                        SCOTTSDALE AZ 85257-3429
                                                                               ORLANDO FL 32801


002675S002-1439A-002I               004272P001-1439A-002I                      003478P001-1439A-002I           003497P001-1439A-002I
TICKETMASTER LLC                    JESSICA TOBIAS                             TRANSPORTATION CHARTER SVC      UNITED AIRLINES INC
14643 COLLECTIONS CTR DR            ADDRESS INTENTIONALLY OMITTED              1931 NORTH BATAVIA ST           CHARTER DEPT
CHICAGO IL 60693                                                               ORANGE CA 92865                 233 S WACKER DR
                                                                                                               CHICAGO IL 60606




003519P001-1439A-002I               003525P001-1439A-002I                      003528P001-1439A-002I           003531P001-1439A-002I
VIDIOTS POST LLC                    WALK SWIFTLY PRODUCTIONS LLC               WASHINGTON BUSINESS JOURNAL     WATERLINE LLC
200 VARICK ST STE 501               61 W 62ND ST                               16770 COLLECTIONS CTR DR        ERIC BROWN
NEW YORK NY 10014                   STE 9G                                     CHICAGO IL 60693                232 ELIZABETH ST UNIT 1E
                                    NEW YORK NY 10023                                                          NEW YORK NY 10012




003537P001-1439A-002I               003547P001-1439A-002I                      004144P001-1439A-002I           003558P001-1439A-002I
WEST RIDGE ASSOCIATES LLC           WILLIAM MORRIS ENDEAVOR                    CHRIS WILLIAMS                  XCITE INTERACTIVE INC
15468 ALBRIGHT ST                   9601 WILSHIRE BLVD                         ADDRESS INTENTIONALLY OMITTED   3620 WEST 10TH ST STE B-330
PACIFIC PALISADES CA 90272          3RD FLOOR                                                                  GREELEY CO 80634
                                    BEVERLY HILLS CA 90210




004129P001-1439A-002I               003564P001-1439A-002I                      004133P001-1439A-002I
YINZCAM                             Z 21 CREATIVE LLC                          ALYSE ZWICK
5541 WALNUT ST                      7385 BALCARRICK CT                         ADDRESS INTENTIONALLY OMITTED
PITTSBURGH PA 15232                 WINDSOR CO 80550




           Records Printed :   79
EXHIBIT 17
                                                                       Alpha Entertainment LLC
                                                                          USPS Express Mail
                                                                             Exhibit Page
Page # : 1 of 1                                                                                                             04/13/2020 09:18:25 PM
003052P001-1439A-002I                003090P001-1439A-002I                        003130P001-1439A-002I        003201P001-1439A-002I
HAWK GRAPHICS INC                    IGLASS NETWORKS                              K AND L GATES LLP            MIAMI AIR INTERNATIONAL INC
PO BOX 308                           PO BOX 1265                                  PO BOX 844255                PO BOX 660880
MOUNT FREEDOM NJ 07970-              CARY NC 27512                                BOSTON MA 02284              MIAMI FL 33266-




004212P001-1439A-002I                003226P001-1439A-002I                        003268P001-1439A-002I        003297P001-1439A-002I
COOPER NEILL                         NIELSEN MEDIA RESEARCH                       PEWTER REPORT INC            PYROTECNICO FX LLC
ADDRESS INTENTIONALLY OMITTED        PO BOX 88961                                 PO BOX 1784                  PO BOX 645830
                                     CHICAGO IL 60695                             LUTZ FL 33548-               PITTSBURGH PA 15264




003318P001-1439A-002I                003325P001-1439A-002I                        003382P001-1439A-002I        003406P001-1439A-002I
RICOH USA INC                        ROBERT AGNEW AND ASSOCIATES LLC              SOUNDVIEW IT SOLUTIONS LLC   ST LOUIS POST DISPATCH LLC
PO BOX 827577                        PO BOX 2433                                  PO BOX 3043                  PO BOX 4690
PHILADELPHIA PA 19182                WOODINVILLE WA 98072-                        FAIRFIELD CT 06824-          CAROL STREAM IL 60197




003394P001-1439A-002I                003423P001-1439A-002I                        003437P001-1439A-002I        003449P001-1439A-002I
STERLING TALENT SOLUTIONS            SUNBELT RENTALS INC                          TAPIA PHOTO LLC              THE ASSOCIATED PRESS
STERLING INFOSYSTEMS INC             PO BOX 409211                                PO BOX 17056                 PO BOX 414212
PO BOX 35626                         ATLANTA GA 30384                             RENO NV 89511-               BOSTON MA 02241
NEWARK NJ 07193




003557P001-1439A-002I
WXOS FM
HUBBARD BROADCASTING INC
PO BOX 959270
ST.LOUIS MO 63195-




          Records Printed :     17
EXHIBIT 18
                                                                    Alpha Entertainment LLC
                                                                        Electronic Mail
                                                                         Exhibit Pages
Page # : 1 of 2                                                                                                                 04/13/2020 09:28:35 PM
004319P001-1439A-002J             004320P001-1439A-002J                        004322P001-1439A-002J                 004372P001-1439A-002J
160OVER90                         AKRIDGE                                      ANC SPORTS ENTERPRISES LLC            BEST EXECUTIVE SECURITY TEAM
304 PK AVE SOUTH                  THE HOMER BUILDING 601 THIRTEENTH ST NW      2 MANHATTANVILLE RD                   DON.BURKHEAD@XFL.COM
4TH FLOOR                         STE 300 NORTH                                STE 402
NEW YORK NY 10010                 WASHINGTON DC 20005                          PURCHASE NY 10577
NOAH ROPER NROPER@160OVER90.COM   KCONNELL@AKRIDGE.COM                         BJBARRY@ANC.COM




004372P001-1439A-002J             004325P001-1439A-002J                        002817P001-1439A-002J                 004317P001-1439A-002J
BEST EXECUTIVE SECURITY TEAM      BEXEL                                        BROTMAN WINTER FRIED COMMUNICATIONS   GARRETT CAMPBELL
DON.BURKHEAD@XFL.COM              7850 RUFFNER AVE                             1651 OLD MEADOW RD STE 500            GARRETTM.CAMPBELL@GMAIL.COM
                                  STE B                                        MCLEAN VA 22102
                                  VAN NUYS CA 91406                            BBISHOP@ABOUTBWF.COM
                                  JWIRE@BEXEL.COM




004329P001-1439A-002J             004331P001-1439A-002J                        004373P001-1439A-002J                 004373P001-1439A-002J
CAT ENTERTAINMENT SVC             DC FRAY                                      DPR                                   DPR
18700 LAUREL PARK RD              951 V ST                                     BETTY.HESTER@DC.GOV                   BETTY.HESTER@DC.GOV
RANCHO DOMINGUEZ CA 90220         NE WASHINGTON DC 20018
JASON.THIBODEAU@ES-CAT.COM        ROBERT@UNITEDFRAY.COM




004337P001-1439A-002J             004337P001-1439A-002J                        003091P001-1439A-002J                 003092P001-1439A-002J
HOSPITAL FOR SPECIAL SURGERY      HOSPITAL FOR SPECIAL SURGERY                 IHEARTMEDIA AND ENTERTAINMENT         IHEARTMEDIA DALLAS
535 E 70TH ST                     535 E 70TH ST                                FILE #56107                           PO BOX 847572
NEW YORK NY 10021                 NEW YORK NY 10021                            LOS ANGELES CA 90074-6107             DALLAS TX 75284
MALAKOFFS@HSS.EDU                 CALCANOE@HSS.EDU                             LORENZOROBINSON@IHEARTMEDIA.COM       LISACONVERSE@IHEARTMEDIA.COM




004340P001-1439A-002J             003103P001-1439A-002J                        004341P001-1439A-002J                 004374P001-1439A-002J
IMAGE ENGINEERING                 INFRONT X LLC                                INTERACTIVE PROMOTIONS GROUP          MOBILE X RAY
CORTNEY KRAWIECKI                 1261 BROADWAY                                518 W LANCASTER AVE                   PAT TRUAX
PO BOX 16695                      STE 200                                      HAVERFORD PA 19041                    TXPORTABLEXRAY@GMAIL.COM
BALTIMORE MD 21221                NEW YORK NY 10001                            KOPP@INTERACTIVEPROMOTIONS.COM
CORTNEYK@IMAGEENGINNERING.COM     BEN.FAIRCLOUGH@IX.CO




004374P001-1439A-002J             004348P001-1439A-002J                        004354P001-1439A-002J                 003297P001-1439A-002J
MOBILE X RAY                      OAO                                          PREMIER LACROSSE LEAGUE               PYROTECNICO FX LLC
PAT TRUAX                         451 BROADWAY 3RD FLOOR                       RABIL CO                              PO BOX 645830
TXPORTABLEXRAY@GMAIL.COM          NEW YORK NY 10013                            222 NORTH PACIFIC COAST HWY           PITTSBURGH PA 15264-5830
                                  MICHAEL.EDWARDS@ADOPS.COM                    STE 1310                              CONTRACTS@PYROTECNICO@COM
                                                                               EL SEGUNDO CA 90245
                                                                               ADAM@PREMIERLACROSSELEAGUE.COM
                                                                  Alpha Entertainment LLC
                                                                      Electronic Mail
                                                                       Exhibit Pages
Page # : 2 of 2                                                                                                         04/13/2020 09:28:35 PM
003297P001-1439A-002J             004316P001-1439A-002J                      003339P001-1439A-002J            004359P001-1439A-002J
PYROTECNICO FX LLC                JESS RAPFOGEL                              SALERNO PRODUCTIONS LLC          SPORTSTALK 790
PO BOX 645830                     JESS@JESSRAPFOGEL.COM                      28 CLIFFWOOD RD                  2000 WEST LOOP SOUTH
PITTSBURGH PA 15264-5830                                                     CHESTER NJ 07930                 STE 300
MSIMMONS@PYROTECNICO.COM                                                     PHOENIXDCS10@GMAIL.COM           HOUSTON TX 77027
                                                                                                              TODD.FARQUHARSON@GOWMEDIA.COM




004361P001-1439A-002J             004364P001-1439A-002J                      004365P001-1439A-002J            004370P001-1439A-002J
TAMPA BAY BUSINESS JOURNAL        THESWITCH                                  ULTIMATE OUTDOOR ENTERTAINMENT   WFAN RADIO
4890 W KENNEDY BLVD #850          60 HUDSON ST                               9600 GREAT HILLS TRL             345 HUDSON ST
TAMPA FL 33609                    STE 201                                    STE 150W                         10TH FLOOR
MWOLDING@BIZJOURNALS.COM          NEW YORK NY 10013                          AUSTIN TX 78759                  NEW YORK NY 10014
                                  CHRISTIAN.KNEUER@THESWITCH.TV              DARRELL@UOE.COM                  MICHAEL.WEISS@ENTERCOM.COM




              Records Printed :   32
EXHIBIT 19
                                                                  Alpha Entertainment LLC
                                                                      Federal Express
                                                                       Exhibit Pages
Page # : 1 of 3                                                                                                                  04/13/2020 09:24:39 PM
004319P001-1439A-002J           004320P001-1439A-002J                        004321P001-1439A-002J                 004322P001-1439A-002J
160OVER90                       AKRIDGE                                      AL DRAGO                              ANC SPORTS ENTERPRISES LLC
304 PK AVE SOUTH                THE HOMER BUILDING 601 THIRTEENTH ST NW      249 FLORIDA AVE #21                   2 MANHATTANVILLE RD
4TH FLOOR                       STE 300 NORTH                                WASHINGTON DC 20001                   STE 402
NEW YORK NY 10010               WASHINGTON DC 20005                                                                PURCHASE NY 10577




004323P002-1439A-002J           004324P001-1439A-002J                        002784P001-1439A-002J                 004372P001-1439A-002J
APM MUSIC                       AUTODESK INC                                 BEST EXECUTIVE SECURITY TEAM          BEST EXECUTIVE SECURITY TEAM
ADAM TAYLOR                     111 MCINNIS PKWY                             6504 BENCHMARK DR
6255 W SUNSET BLVD STE 900      SAN RAFAEL CA 94903                          PLANO TX 75023
HOLLYWOOD CA 90028-7458




004325P001-1439A-002J           004378P001-1439A-002J                        002817P001-1439A-002J                 004317P001-1439A-002J
BEXEL                           BROADCAST MUSIC INC                          BROTMAN WINTER FRIED COMMUNICATIONS   GARRETT CAMPBELL
7850 RUFFNER AVE                BMI                                          1651 OLD MEADOW RD STE 500
STE B                           10 MUSIC SQUARE E                            MCLEAN VA 22102
VAN NUYS CA 91406               NASHVILLE TN 37203




002837P001-1439A-002J           004329P001-1439A-002J                        004330P001-1439A-002J                 004331P001-1439A-002J
CASEY BROOKE PHOTOGRAPHY LLC    CAT ENTERTAINMENT SVC                        CLARK LARA PHOTOGRAPHY                DC FRAY
1760 SUGARBERRY TRL             18700 LAUREL PARK RD                         33138 MAGNOLIA CIR A                  951 V ST
SARASOTA FL 34240               RANCHO DOMINGUEZ CA 90220                    MAGNOLIA TX 77354                     NE WASHINGTON DC 20018




004332P001-1439A-002J           004373P001-1439A-002J                        004334P001-1439A-002J                 004335P001-1439A-002J
DOUG DEFELICE                   DPR                                          ENVOY                                 EPIDEMIC SOUND INC
1998 ANCLOTE VISTA                                                           410 TOWNSEND ST 4TH FLOOR             79 WALKER ST
TARPON SPRINGS FL 34689                                                      SAN FRANCISCO CA 94107                NEW YORK NY 10013




004336P001-1439A-002J           004337P001-1439A-002J                        004338P001-1439A-002J                 004339P001-1439A-002J
HODDE VISUALS                   HOSPITAL FOR SPECIAL SURGERY                 HST LESSEE WEST SEATTLE LLC           IHEARTMEDIA
SAM HODDE                       535 E 70TH ST                                1900 5TH AVE                          4002 W GANDY BLVD
528 PARKVIEW LN                 NEW YORK NY 10021                            SEATTLE WA 98101                      TAMPA FL 33611
RICHARDSON TX 75080-5116




003091P001-1439A-002J           003091S001-1439A-002J                        003092S001-1439A-002J                 003093S001-1439A-002J
IHEARTMEDIA AND ENTERTAINMENT   IHEARTMEDIA AND ENTERTAINMENT                IHEARTMEDIA DALLAS                    IHEARTMEDIA TB
FILE #56107                     4002 W GRANDY BLVD                           4002 W GRANDY BLVD                    4002 W GANDY BLVD
LOS ANGELES CA 90074-6107       TAMPA FL 33611                               TAMPA FL 33611                        TAMPA FL 33611
                                                                Alpha Entertainment LLC
                                                                    Federal Express
                                                                     Exhibit Pages
Page # : 2 of 3                                                                                                                         04/13/2020 09:24:39 PM
003103P001-1439A-002J         004341P001-1439A-002J                        004342P001-1439A-002J                          004343P001-1439A-002J
INFRONT X LLC                 INTERACTIVE PROMOTIONS GROUP                 JDHQ HOTELS LLC                                JEFF FITLOW PHOTOGRAPHY
1261 BROADWAY                 518 W LANCASTER AVE                          DBA EMBASSY SUITES HOTEL ST LOUIS ST CHARLES   3519 TRAIL BND
STE 200                       HAVERFORD PA 19041                           TWO CONVENTION CENTER PLZ                      MISSOURI CITY TX 77459-2699
NEW YORK NY 10001                                                          ST. CHARLES MO 63303




004345P001-1439A-002J         004346P001-1439A-002J                        004347P001-1439A-002J                          004374P001-1439A-002J
JORDON T KELLY                MARRIOTT DC                                  MIMECAST                                       MOBILE X RAY
1713 E FERNROCK ST            COLLEGE PARK MARRIOTT HOTEL AND              191 SPRING ST                                  PAT TRUAX
CARSON CA 90746               CONFERENCE CENTER                            LEXINGTON MA 02421
                              3501 UNIVERSITY BLVD E
                              HYATTSVILLE MD 20783



004344P001-1439A-002J         004348P001-1439A-002J                        004349P001-1439A-002J                          004350P001-1439A-002J
JENNY BUCHANAN NICHOLSON      OAO                                          OSV PS                                         PALO ALTO NETWORKS
JENNIFER BUCHANAN             451 BROADWAY 3RD FLOOR                       ONESOURCE VIRTUAL                              3000 TANNERY WAY
1011 NE 102ND ST              NEW YORK NY 10013                            9001 CYPRESS WATERS BLVD                       SANTA CLARA CA 95054
SEATTLE WA 98125                                                           DALLAS TX 75019




004354P001-1439A-002J         004355P001-1439A-002J                        004356P001-1439A-002J                          004316P001-1439A-002J
PREMIER LACROSSE LEAGUE       PRO FOOTBALL FOCUS                           QUALYS                                         JESS RAPFOGEL
RABIL CO                      1216 CENTRAL PKWY                            919 E HILLSDALE BLVD 4TH FLOOR
222 NORTH PACIFIC COAST HWY   CINCINNATI OH 45202                          FOSTER CITY CA 94404
STE 1310
EL SEGUNDO CA 90245



003339P001-1439A-002J         004357P001-1439A-002J                        004358P001-1439A-002J                          004359P001-1439A-002J
SALERNO PRODUCTIONS LLC       SHARE 911                                    SHERATON TAMPA BRANDON                         SPORTSTALK 790
28 CLIFFWOOD RD               14 MECHANIC ST                               10221 PRINCESS PALM AVE                        2000 WEST LOOP SOUTH
CHESTER NJ 07930              RAMSEY NJ 07446                              TAMPA FL 33610                                 STE 300
                                                                                                                          HOUSTON TX 77027




004360P001-1439A-002J         004361P001-1439A-002J                        004362P001-1439A-002J                          004363P001-1439A-002J
DAN SZPAKOWSKI                TAMPA BAY BUSINESS JOURNAL                   TELESTREAM INC                                 THE ROCKET SCIENCE GROUP LLC
15 BERLANT AVE                4890 W KENNEDY BLVD #850                     848 GOLD FLAT RD                               675 PONCE DE LEON AVE NE STE 5000
LINDEN NJ 07036               TAMPA FL 33609                               NEVADA CITY CA 95959                           ATLANTA GA 30308




004364P001-1439A-002J         004365P001-1439A-002J                        004366P001-1439A-002J                          004367P001-1439A-002J
THESWITCH                     ULTIMATE OUTDOOR ENTERTAINMENT               UNDER THE HOOD                                 VELOCLOUD NETWORKS
60 HUDSON ST                  9600 GREAT HILLS TRL                         21 WATERWAY AVE STE 425                        3401 HILLVIEW AVE
STE 201                       STE 150W                                     THE WOODLANDS TX 77380                         PALO ALTO CA 94304
NEW YORK NY 10013             AUSTIN TX 78759
                                                               Alpha Entertainment LLC
                                                                   Federal Express
                                                                    Exhibit Pages
Page # : 3 of 3                                                                                                 04/13/2020 09:24:39 PM
004368P001-1439A-002J              004333P001-1439A-002J                  004369P001-1439A-002J   004370P001-1439A-002J
VIRIDITY ENTERTAINMENT SVC         DILIP VISHAWANAT                       W SEATTLE               WFAN RADIO
1 BLUE HILL PLZ #1509              ST LOUIS BUSINESS JOURNAL              1112 4TH AVE            345 HUDSON ST
PEARL RIVER NY 10965               OLD POST OFFICE                        SEATTLE WA 98101        10TH FLOOR
                                   815 OLIVE ST STE 100                                           NEW YORK NY 10014
                                   ST. LOUIS MO 63101



004318P001-1439A-002J              004371P001-1439A-002J
WILDMOKA                           ZENDESK
535 ROUTE DES LUCIOLES             1019 MARKET ST
AQUEDUCS BAT 1                     SAN FRANCISCO CA 94103
SOPHIA ANTIPOLIS 06560
FRANCE




          Records Printed :   62
EXHIBIT 20
                                                          Alpha Entertainment LLC
                                                             USPS Express Mail
                                                                Exhibit Page
Page # : 1 of 1                                                                                           04/13/2020 09:25:06 PM
003092P001-1439A-002J             003093P001-1439A-002J              004340P001-1439A-002J   003297P001-1439A-002J
IHEARTMEDIA DALLAS                IHEARTMEDIA TB                     IMAGE ENGINEERING       PYROTECNICO FX LLC
PO BOX 847572                     PO BOX 406372                      CORTNEY KRAWIECKI       PO BOX 645830
DALLAS TX 75284-                  ATLANTA GA 30384-                  PO BOX 16695            PITTSBURGH PA 15264
                                                                     BALTIMORE MD 21221-




          Records Printed :   4
EXHIBIT 21
                                                                Alpha Entertainment LLC
                                                                    Federal Express
                                                                     Exhibit Pages
Page # : 1 of 2                                                                                                       04/13/2020 09:36:13 PM
000089P001-1439A-002K           000826P001-1439A-002K                      000365P001-1439A-002K           000905P001-1439A-002K
BART ANDRUS                     RICHARD ASH                                FRANK BROWN                     STACY COLEY
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000447P001-1439A-002K           000336P001-1439A-002K                      000877P001-1439A-002K           000209P001-1439A-002K
JALEN COLLINS                   ELKANAH DILLON                             SAQWAN EDWARDS                  CLAYTON HARBOR
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000371P001-1439A-002K           000459P001-1439A-002K                      000263P001-1439A-002K           000794P001-1439A-002K
FREDERICK HARNER                JAMES HARTLEY                              DARNELL HOLLAND                 PRINCE CHARLES IWORAH
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000680P001-1439A-002K           000298P001-1439A-002K                      000785P001-1439A-002K           000809P001-1439A-002K
MARKUS JONES                    DEVANTE KINCADE                            PETER KUHARCHEK                 RAYMOND LAWRY III
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000646P001-1439A-002K           000768P001-1439A-002K                      000275P001-1439A-002K           000184P001-1439A-002K
LAVAEDEAY LEE                   OLIVER LUCK                                DAVID MICHAEL                   CJ MOORE
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000120P001-1439A-002K           000241P001-1439A-002K                      000377P001-1439A-002K           000345P001-1439A-002K
BRANDON MURPHY                  DAME NDIAYE                                FREDTAVIOUS PAYNE               ERIC PINKINS
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000293P001-1439A-002K           000717P001-1439A-002K                      000620P001-1439A-002K           000765P001-1439A-002K
DERRICK PUNI                    MESSIAH RICE                               KOREY ROBERTSON                 NYDAIR ROUSE
ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED
                                                                     Alpha Entertainment LLC
                                                                         Federal Express
                                                                          Exhibit Pages
Page # : 2 of 2                                                                                                            04/13/2020 09:36:13 PM
000912P001-1439A-002K                000055P001-1439A-002K                      000516P001-1439A-002K           000541P001-1439A-002K
STEPHANIE RUDNICK                    ANREE SAINT-AMOUR                          JOHN SCHELER                    JORDAN SCHLACHTER
ADDRESS INTENTIONALLY OMITTED        ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000431P001-1439A-002K                000226P001-1439A-002K                      000708P001-1439A-002K           000977P001-1439A-002K
JACOREY SHEPHERD                     CONNOR STRACHAN                            MATTHEW THOMAS                  TRENTON THOMPSON
ADDRESS INTENTIONALLY OMITTED        ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000290P001-1439A-002K                000784P001-1439A-002K                      000340P001-1439A-002K           000269P001-1439A-002K
DEREK THRONEBURG                     PETER VAAS                                 ELIZABETH VANDERKAMP            DAVID WALDEN
ADDRESS INTENTIONALLY OMITTED        ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000967P001-1439A-002K                000322P001-1439A-002K                      000156P001-1439A-002K           000139P001-1439A-002K
TOBY WEATHERSBY                      DOUGLASS WHALEY                            CARL WHITLEY                    BRUCE WICK
ADDRESS INTENTIONALLY OMITTED        ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED   ADDRESS INTENTIONALLY OMITTED




000303P001-1439A-002K                000959P001-1439A-002K
DEVONTE WILLIAMS                     TIMOTHY WILSON
ADDRESS INTENTIONALLY OMITTED        ADDRESS INTENTIONALLY OMITTED




         Records Printed :      46
EXHIBIT 22
                                    Alpha Entertainment LLC
                                       USPS Express Mail
                                          Exhibit Page
Page # : 1 of 1                                               04/13/2020 09:36:28 PM
000187P001-1439A-002K
CHASE FARRIS
ADDRESS INTENTIONALLY OMITTED




         Records Printed :      1
EXHIBIT 23
                                                                  Alpha Entertainment LLC
                                                                      Electronic Mail
                                                                       Exhibit Pages
Page # : 1 of 3                                                                                                             04/13/2020 09:43:41 PM
002697P001-1439A-002L          002714P001-1439A-002L                         002716P001-1439A-002L               002737P001-1439A-002L
A1 EVENT AND PARTY RENTAL      ADVANCED ENTERTAINMENT TECHNOLOGIES           AFC TRANSPORTATION                  ALPE INTERNATIONAL LLC
251 E FRONT ST                 PO BOX 16695                                  PO BOX 98014                        7827 BRYKERWOODS DR
COVINA CA 91723                BALTIMORE MD 21221                            PHOENIX AZ 85038                    HOUSTON TX 77055
SILVINO@A1PARTYRENTAL.COM      KELLYK@IMAGEENGINEERING.COM                   SKYLAR@TBLCORP.COM                  BRUCE.ALPE@XFL.COM




002631P001-1439A-002L          002631S001-1439A-002L                         002762P001-1439A-002L               002790P001-1439A-002L
ANSCHUTZ SOUTHERN CALIFORNIA   ANSCHUTZ SOUTHERN CALIFORNIA                  ARTEMIS EVENTS INC                  BEACH 2 BAY AERIAL BILLBOARD ADVERTISING LLC
SPORTS COMPLEX LLC             ANSCHUTZ ENTERTAINMENT GROUP INC              5502 IRONWOOD ST                    10165 WEST TROPICAL PKWY
GENERAL MANAGER                LEGAL DEPT                                    RANCHO PALOS VERDES CA 90275        LAS VEGAS NV 89149
18400 AVALON BLVD              800 W OLYMPIC BLVD                            ARTEMISEVENTS2014@GMAIL.COM         BARRY@BEACH2BAYADS.COM
LOS ANGELES CA 90015           STE 305
KPANDOLFO@AEGWORLDWIDE.COM     LOS ANGELES CA 90015
                               RDAVIS@AEGWORLDWIDE.COM

002787P001-1439A-002L          002796P001-1439A-002L                         002799P001-1439A-002L               002802P001-1439A-002L
BEATBUDS MEDIA LLC             BIG MAN ENTERTAINMENT LLC                     BLACK BROWN COLLECTIVE              BONNEVILLE INTERNATIONAL CORP
10960 WILSHIRE BLVD FL 5       2560 US HIGHWAY 22 274                        8726 S SEPULVEDA BLVD STE D2651     BOX 26245
LOS ANGELES CA 90024           SCOTCH PLAINS NJ 07076                        LOS ANGELES CA 90045                SALT LAKE CITY UT 84126
JL@SCOOTERBRAUN.COM            ADMIN@BME4YOU.COM                             CHARLIE@BLACKBROWN.US               NJOHNTSON@ESPNSEATTLE.COM




002803P001-1439A-002L          002812P001-1439A-002L                         002815P001-1439A-002L               002816P001-1439A-002L
BOOM SHAKALAKA INC             BREAKAWAY SPORTS MARKET                       BRIGHTCOVE INC                      BROOKLYN UNITED
530 SEVENTH AVE STE 1206       1400 PRESTON RD # 400                         290 CONGRESS ST 4TH FL              121 NEW YORK AVE
NEW YORK NY 10018              PLANO TX 75093                                BOSTON MA 02210                     BROOKLYN NY 11216
GREG@PLAYBOOMSPORTS.COM        RAY.MALLOUK@BREAKAWAY-SPORTS.COM              BSULLIVAN@BRIGHTCOVE.COM            BKUNITEDMB@GMAIL.COM




002820P001-1439A-002L          002676P001-1439A-002L                         002856P001-1439A-002L               002810P001-1439A-002L
BUCKLEY PETERSEN GLOBAL INC    CHAMPION DATA HOLDINGS PTY LTD                CITIPARK                            CJA INC
PO BOX 188                     LEVEL 3 6 RIVERSIDE QUAY                      13075 MANCHESTER RD STE 200         VISION SPORTS GROUP
RINGWOOD NJ 07456              SOUTHBANK 03006                               ST LOUIS MO 63131                   7 RENAISSANCE SQUARE 2ND FL
JAMES.BUCKLEY@XFL.COM          AUSTRALIA                                     JON.KNOBLOCH@DRURYDEVELOPMENT.COM   WHITE PLAINS NY 10601
                               AARON.CROSS@CHAMPIONDATA.COM.AU                                                   CHARLY.ARNOLT@GMAIL.COM




002768P001-1439A-002L          002857P001-1439A-002L                         002865P001-1439A-002L               002887P001-1439A-002L
COACH EM UP LLC                CODE 4 MEDIA GROUP INC                        COMFORT ZONE SECURITY LLC           CP COMMUNICATIONS
12 PLUMERIA LN                 5252 BOLSA AVE                                AND INVESTIGATIONS LLC              9965 18TH ST N
ALISO VIEJO CA 92656           HUNTINGTON BEACH CA 92649                     PO BOX 261                          ST.PETERSBURG FL 33716
JONATHANCOACHMAN25@GMAIL.COM   DAVE@CODEFOUR.COM                             WENTZVILLE MO 63385                 MICHAEL.MASON@CPCOMMS.COM
                                                                             THOMAS.MITCHELL@XFL.COM
                                                                  Alpha Entertainment LLC
                                                                      Electronic Mail
                                                                       Exhibit Pages
Page # : 2 of 3                                                                                                                        04/13/2020 09:43:41 PM
002889P001-1439A-002L            002629P001-1439A-002L                       002919P001-1439A-002L                         002936P001-1439A-002L
CREATIVE CIRCLE LLC              DC STADIUM LLC                              DCVOX LLC                                     DKG SECURITY SPECIALISTS LLC
PO BOX 74008799                  CHRIS DEUBELT GENERAL COUNSEL               5200 KELLER SPRINGS RD UNIT 1224              5171 SUMAC RIDGE DR
CHICAGO IL 60674                 100 POTOMAC AVE SW                          DALLAS TX 75248                               YORBA LINDA CA 92886
SPAGNOZZI@CREATIVECIRCLE.COM     WASHINGTON DC 20024                         DCVOX76@GMAIL.COM                             DANIEL.GARDNER@XFL.COM
                                 LEGAL@DCUNITED.COM




004134P001-1439A-002L            002968P001-1439A-002L                       002968P001-1439A-002L                         002970P001-1439A-002L
MELVIN HENRY DURAN               ENTERCOM COMMUNICATIONS CORP                ENTERCOM COMMUNICATIONS CORP                  ENTRAVISION COMMUNICATIONS CORP
ADDRESS INTENTIONALLY OMITTED    PO BOX 74079                                PO BOX 74079                                  PO BOX 864761
                                 CLEVELAND OH 44194                          CLEVELAND OH 44194                            ORLANDO FL 32886-4761
                                 COURTNEY.OSHEA@ENTERCOM.COM                 JIM.SMALL@ENTERCOM.COM                        AROSADO@ENTRAVISION.COM




002977P001-1439A-002L            002986P001-1439A-002L                       002987P001-1439A-002L                         002633P001-1439A-002L
ESPN DEPORTES                    FAN INTERACTIVE MARKETING LLC               FASTLY INC                                    FIRST AND GOAL INC
PO BOX 26846                     46 PENINSULA CTR                            475 BRANNAN ST UNIT 300                       CHUCK ARNOLD
NEW YORK NY 10087-6846           STE E-537                                   SAN FRANCISCO CA 94107                        12 SEAHAWKS WAY
ROBERT.COLLINS@ESPN.COM          ROLLING HILLS ESTATES CA 90274              RGARDNER@FASTLY.COM                           RENTON WA 98056
                                 EMINTZ@FANINTERACTIVE.COM                                                                 CHUCKA@SEAHAWKS.COM




002633S001-1439A-002L            003001P001-1439A-002L                       003011P001-1439A-002L                         003019P001-1439A-002L
FIRST AND GOAL INC               FOCUSED CONSULTING LLC                      FRIENDS OF THE RIVERWALK INC                  GATEWAY PYROTECHNIC PROD
ED GOINES                        4740 CONNECTICUT AVE NW                     201 N FRANKLIN ST                             PO BOX 39327
12 SEAHAWKS WAY                  STE 906                                     STE 2900                                      ST LOUIS MO 63139
RENTON WA 98056                  WASHINGTON DC 20008                         TAMPA FL 33602                                JOHN@GATEWAYFIREWORKS.COM
EDG@SEAHAWKS.COM                 DANIEL.HICKSON@XFL.COM                      MWILLIAMS@THETAMPARIVERWALK.COM




002684P001-1439A-002L            003043P001-1439A-002L                       002634P002-1439A-002L                         002634S001-1439A-002L
GENIUS SPORTS LIMITED            GREENFLY INC                                ST LOUIS CONVENTION AND VISITORS COMMISSION   ST LOUIS CONVENTION AND VISITORS COMMISSION
10 BLOOMSBURY WAY                225 ARIZONA AVE                             KATHLEEN RATCLIFFE PRESIDENT                  THOMPSON COBURN LLP
LONDON WC1A2SL                   STE 300                                     701 CONVENTION PLZ                            ROBERT WALLACE
UNITED KINGDOM                   SANTA MONICA CA 90401                       STE 300                                       ONE US BANK PLZ
BILL.SQUADRON@GENIUSSPORTS.COM   KERRI@GREENFLY.COM                          ST LOUIS MO 63101                             STE 2700
                                                                             KRATCLIFFE@EXPLORESTLOUIS.COM                 ST LOUIS MO 63101
                                                                                                                           RWALLACE@THOMPSONCOBURN.COM

002635P001-1439A-002L            002635S001-1439A-002L                       002636S001-1439A-002L                         002636P001-1439A-002L
TAMPA SPORTS AUTHORITY           TAMPA SPORTS AUTHORITY                      THE MARYLAND NATIONAL CAPITAL PARK            THE MARYLAND NATIONAL CAPITAL PARK
PRESIDENT CEO                    GRAYROBINSON PA                             AND PLANNING COMMISSION                       AND PLANNING COMMISSION
4201 N DALE MABRY HWY            TAMPA SPORTS AUTHORITY GENERAL COUNSEL      ADRIAN R GARDNER GENERAL COUNSEL              ASUNTHA CHIANG SMITH EXECUTIVE DIRECTOR
TAMPA FL 33607                   401 E JACKSON ST                            6611 KENILWORTH AVE                           6611 KENILWORTH AVE
EHART@TAMPASPORTSAUTHORITY.COM   STE 2700                                    STE 402                                       STE 402
                                 TAMPA FL 33602                              RIVERDALE MD 200737                           RIVERDALE MD 20737
                                 JULIA.MANDELL@GRAY-ROBINSON.COM             ADRIAN.GARDNER@MNCPPC.ORG                     ASUNTHA.CHIANQSMITH@MNCPPC.ORG
                                                                     Alpha Entertainment LLC
                                                                         Electronic Mail
                                                                          Exhibit Pages
Page # : 3 of 3                                                                                04/13/2020 09:43:41 PM
002630P004-1439A-002L              002630S002-1439A-002L
UNIVERSITY OF HOUSTON ATHLETICS    UNIVERSITY OF HOUSTON ATHLETICS
DAVID TAGLIARINO                   MONTY PORTER
3204 CULLEN BLVD                   3204 CULLEN BLVD
STE 2002                           STE 2002
HOUSTON TX 77204                   HOUSTON TX 77204
DTAGLIARINO@UH.EDU                 mmporte2@Central.UH.EDU




               Records Printed :   50
EXHIBIT 24
                                                                   Alpha Entertainment LLC
                                                                       Federal Express
                                                                        Exhibit Pages
Page # : 1 of 3                                                                                                              04/13/2020 09:40:46 PM
002697P001-1439A-002L              002701P001-1439A-002L                      002707P001-1439A-002L             002733P001-1439A-002L
A1 EVENT AND PARTY RENTAL          ACC AVIATION INC                           ACTION STREAMER LLC               ALLISON SHELLEY PHOTOGRAPHY LLC
251 E FRONT ST                     109 S 5TH ST                               1776 MENTOR AVE                   628 OTIS PL NW
COVINA CA 91723                    BROOKLYN NY 11211                          STE 421                           WASHINGTON DC 20010
                                                                              CINCINNATI OH 45212




004311P001-1439A-002L              002737P001-1439A-002L                      002748P001-1439A-002L             002631P001-1439A-002L
MONICA ALMEIDA                     ALPE INTERNATIONAL LLC                     ANDREW HANCOCK PHOTOGRAPHY LLC    ANSCHUTZ SOUTHERN CALIFORNIA
ADDRESS INTENTIONALLY OMITTED      7827 BRYKERWOODS DR                        8252 STONE RIVER DR               SPORTS COMPLEX LLC
                                   HOUSTON TX 77055                           FRISCO TX 75034                   GENERAL MANAGER
                                                                                                                18400 AVALON BLVD
                                                                                                                LOS ANGELES CA 90015



002631S001-1439A-002L              002762P001-1439A-002L                      002764P001-1439A-002L             002769P001-1439A-002L
ANSCHUTZ SOUTHERN CALIFORNIA       ARTEMIS EVENTS INC                         ASANA INC                         ASSOCIATED PRODUCTION MUSIC
ANSCHUTZ ENTERTAINMENT GROUP INC   5502 IRONWOOD ST                           1550 BRYANT ST #200               6255 W SUNSET BLVD STE 900
LEGAL DEPT                         RANCHO PALOS VERDES CA 90275               SAN FRANCISCO CA 94103            HOLLYWOOD CA 90028
800 W OLYMPIC BLVD
STE 305
LOS ANGELES CA 90015


002776P001-1439A-002L              003127P001-1439A-002L                      004301P001-1439A-002L             002790P001-1439A-002L
AUSTIN SOSA PHOTOGRAPHY            JULIAN E BAILES MD                         HOWARD BALZER                     BEACH 2 BAY AERIAL BILLBOARD ADVERTISING LLC
501 WING ST                        110 WEST ANNA LN                           ADDRESS INTENTIONALLY OMITTED     10165 WEST TROPICAL PKWY
GLENDALE CA 91205                  LAKE FOREST IL 60045                                                         LAS VEGAS NV 89149




002787P001-1439A-002L              002796P001-1439A-002L                      002799P001-1439A-002L             002803P001-1439A-002L
BEATBUDS MEDIA LLC                 BIG MAN ENTERTAINMENT LLC                  BLACK BROWN COLLECTIVE            BOOM SHAKALAKA INC
10960 WILSHIRE BLVD FL 5           2560 US HIGHWAY 22 274                     8726 S SEPULVEDA BLVD STE D2651   530 SEVENTH AVE STE 1206
LOS ANGELES CA 90024               SCOTCH PLAINS NJ 07076                     LOS ANGELES CA 90045              NEW YORK NY 10018




002805P001-1439A-002L              004137P001-1439A-002L                      002812P001-1439A-002L             002815P001-1439A-002L
BOURNE CREATIONS INC               AMANDA K BOWEN                             BREAKAWAY SPORTS MARKET           BRIGHTCOVE INC
23300 MERCANTILE RD                ADDRESS INTENTIONALLY OMITTED              1400 PRESTON RD # 400             290 CONGRESS ST 4TH FL
BEACHWOOD OH 44122                                                            PLANO TX 75093                    BOSTON MA 02210




002816P001-1439A-002L              004131P001-1439A-002L                      004139P001-1439A-002L             002832P001-1439A-002L
BROOKLYN UNITED                    THOMAS CAMPBELL                            KEVIN RAY CARDEN                  CARLOS M SAAVEDRA LLC
121 NEW YORK AVE                   ADDRESS INTENTIONALLY OMITTED              ADDRESS INTENTIONALLY OMITTED     1383 WALTER RD
BROOKLYN NY 11216                                                                                               YORKTOWN NY 10598
                                                                  Alpha Entertainment LLC
                                                                      Federal Express
                                                                       Exhibit Pages
Page # : 2 of 3                                                                                                               04/13/2020 09:40:46 PM
002676P001-1439A-002L            002856P001-1439A-002L                       002810P001-1439A-002L              002768P001-1439A-002L
CHAMPION DATA HOLDINGS PTY LTD   CITIPARK                                    CJA INC                            COACH EM UP LLC
LEVEL 3 6 RIVERSIDE QUAY         13075 MANCHESTER RD STE 200                 VISION SPORTS GROUP                12 PLUMERIA LN
SOUTHBANK 03006                  ST LOUIS MO 63131                           7 RENAISSANCE SQUARE 2ND FL        ALISO VIEJO CA 92656
AUSTRALIA                                                                    WHITE PLAINS NY 10601




002857P001-1439A-002L            002868P001-1439A-002L                       002881P001-1439A-002L              002884P001-1439A-002L
CODE 4 MEDIA GROUP INC           CONCIERGE LIVE LLC                          COURTYARD BY MARRIOTT LONG BEACH   COVINGTON AND BURLING LLP
5252 BOLSA AVE                   931 MONROE DR NE STE 102579                 3841 N LAKEWOOD BLVD               ONE CITYCENTER
HUNTINGTON BEACH CA 92649        ATLANTA GA 30308                            LONG BEACH CA 90808                850 TENTH ST NW
                                                                                                                WASHINGTON DC 20001




002887P001-1439A-002L            002629P001-1439A-002L                       002918P001-1439A-002L              002919P001-1439A-002L
CP COMMUNICATIONS                DC STADIUM LLC                              DC STADIUM LLC                     DCVOX LLC
9965 18TH ST N                   CHRIS DEUBELT GENERAL COUNSEL               100 POTOMAC AVE SW                 5200 KELLER SPRINGS RD UNIT 1224
ST.PETERSBURG FL 33716           100 POTOMAC AVE SW                          WASHINGTON DC 20024                DALLAS TX 75248
                                 WASHINGTON DC 20024




002923P001-1439A-002L            002929P001-1439A-002L                       002936P001-1439A-002L              002944P001-1439A-002L
DELTA AIR LINES INC              DEPTH CHARGE RECORDING INC                  DKG SECURITY SPECIALISTS LLC       DRAFT NETWORK LLC
1030 DELTA BLVD                  428 HUME AVE 2ND FL                         5171 SUMAC RIDGE DR                1808 FLOWER DR
DEPT 514                         ALEXANDRIA VA 22301                         YORBA LINDA CA 92886               SARASOTA FL 34239
ATLANTA GA 30354




004134P001-1439A-002L            002958P001-1439A-002L                       002971P001-1439A-002L              002973P001-1439A-002L
MELVIN HENRY DURAN               EISNER LLP                                  ENVUE AUTOGRAPH COLLECTION         EPIDEMIC SOUND US INC
ADDRESS INTENTIONALLY OMITTED    9601 WILSHIRE BLVD 7TH FL                   550 AVENUE AT PRT IMPERIAL         79 WALKER ST 3RD FL
                                 BEVERLY HILLS CA 90210                      WEEHAWKEN NJ 07086                 NEW YORK NY 10013




002978P001-1439A-002L            002986P001-1439A-002L                       002987P001-1439A-002L              002633P001-1439A-002L
ESPN PRODUCTIONS INC             FAN INTERACTIVE MARKETING LLC               FASTLY INC                         FIRST AND GOAL INC
BAD BOY MOWERS GASPARILLA BOWL   46 PENINSULA CTR                            475 BRANNAN ST UNIT 300            CHUCK ARNOLD
2202 N WESTSHORE BLVD STE 200    STE E-537                                   SAN FRANCISCO CA 94107             12 SEAHAWKS WAY
TAMPA FL 33607                   ROLLING HILLS ESTATES CA 90274                                                 RENTON WA 98056




002633S001-1439A-002L            003001P001-1439A-002L                       003005P001-1439A-002L              003011P001-1439A-002L
FIRST AND GOAL INC               FOCUSED CONSULTING LLC                      FOUR POINTS BY SHERATON DALLAS     FRIENDS OF THE RIVERWALK INC
ED GOINES                        4740 CONNECTICUT AVE NW                     2451 E RANDOL MILL RD              201 N FRANKLIN ST
12 SEAHAWKS WAY                  STE 906                                     ARLINGTON TX 76036                 STE 2900
RENTON WA 98056                  WASHINGTON DC 20008                                                            TAMPA FL 33602
                                                                                     Alpha Entertainment LLC
                                                                                         Federal Express
                                                                                          Exhibit Pages
Page # : 3 of 3                                                                                                                                          04/13/2020 09:40:46 PM
003014P001-1439A-002L                              004258P001-1439A-002L                         002684P001-1439A-002L                       003029P001-1439A-002L
GAINS GROUP LLC                                    ARTHUR GARCIA                                 GENIUS SPORTS LIMITED                       GO TO TEAM INC
STEVE GERA                                         ADDRESS INTENTIONALLY OMITTED                 10 BLOOMSBURY WAY                           665 JOHNNIE DODDS BLVD STE 201
12655 W JEFFERSON BLVD                                                                           LONDON WC1A2SL                              MT PLEASANT SC 29464
LOS ANGELES CA 90066                                                                             UNITED KINGDOM




004132P001-1439A-002L                              003043P001-1439A-002L                         003044P001-1439A-002L                       002638P001-1439A-002L
JON GOLD                                           GREENFLY INC                                  GREENHOUSE SOFTWARE INC                     LONG BEACH COMMUNITY COLLEGE DISTRICT
ADDRESS INTENTIONALLY OMITTED                      225 ARIZONA AVE                               110 FIFTH AVE 3RD FL                        CONTRACTS MANAGEMENT 64
                                                   STE 300                                       NEW YORK NY 10011                           ALAN MOEDNGY DEPUTY DIRECTION
                                                   SANTA MONICA CA 90401                                                                     4901 E CARSON ST
                                                                                                                                             LONG BEACH CA 90808



002638S001-1439A-002L                              002632P001-1439A-002L                         002632S001-1439A-002L                       002628P001-1439A-002L
LONG BEACH COMMUNITY COLLEGE DISTRICT              NEW MEADOWLANDS STADIUM CO LLC                NEW MEADOWLANDS STADIUM CO LLC              RANGERS BASEBALL LLC
CONTRACT MANAGEMENT 64                             RON VANDEVEEN PRESIDENT AND CEO               MARK STEFANACCI                             1000 BALL PK WAY
RPBERT RAOPOZA DIRECTION                           ONE METLIFE STADIUM DR                        SENIOR VICE PRESIDENT AND GENERAL COUNSEL   STE 400
4901 E CARSON ST                                   EAST RUTHERFORD NJ 07073                      ONE METLIFE STADIUM DR                      ARLINGTON TX 76011
LONG BEACH CA 90808                                                                              EAST RUTHERFORD NJ 07073



002634P002-1439A-002L                              002634S001-1439A-002L                         002640P001-1439A-002L                       002635P001-1439A-002L
ST LOUIS CONVENTION AND VISITORS COMMISSION        ST LOUIS CONVENTION AND VISITORS COMMISSION   SUPERDOME NORTH JERSEY LLC                  TAMPA SPORTS AUTHORITY
KATHLEEN RATCLIFFE PRESIDENT                       THOMPSON COBURN LLP                           134 HOPPER AVE                              PRESIDENT CEO
701 CONVENTION PLZ                                 ROBERT WALLACE                                WALDWICK NJ 07463                           4201 N DALE MABRY HWY
STE 300                                            ONE US BANK PLZ                                                                           TAMPA FL 33607
ST LOUIS MO 63101                                  STE 2700
                                                   ST LOUIS MO 63101


002635S001-1439A-002L                              002636P001-1439A-002L                         002636S001-1439A-002L                       002639P001-1439A-002L
TAMPA SPORTS AUTHORITY                             THE MARYLAND NATIONAL CAPITAL PARK            THE MARYLAND NATIONAL CAPITAL PARK          TOWN OF RAMAPO
GRAYROBINSON PA                                    AND PLANNING COMMISSION                       AND PLANNING COMMISSION                     PARKS AND RECREATION DEPT
TAMPA SPORTS AUTHORITY GENERAL COUNSEL             ASUNTHA CHIANG SMITH EXECUTIVE DIRECTOR       ADRIAN R GARDNER GENERAL COUNSEL            3 PALISADES CREDIT UNION PK DR
401 E JACKSON ST                                   6611 KENILWORTH AVE                           6611 KENILWORTH AVE                         POMONA NY 10970
STE 2700                                           STE 402                                       STE 402
TAMPA FL 33602                                     RIVERDALE MD 20737                            RIVERDALE MD 200737


002630P004-1439A-002L                              002630S001-1439A-002L                         002630S002-1439A-002L                       002637P002-1439A-002L
UNIVERSITY OF HOUSTON ATHLETICS                    UNIVERSITY OF HOUSTON ATHLETICS               UNIVERSITY OF HOUSTON ATHLETICS             UNIVERSITY OF HOUSTON ATHLETICS
DAVID TAGLIARINO                                   CHRIS PEZMAN                                  MONTY PORTER                                3874 HOLMAN ST
3204 CULLEN BLVD                                   3204 CULLEN BLVD                              3204 CULLEN BLVD                            STE C
STE 2002                                           STE 2002                                      STE 2002                                    HOUSTON TX 77004
HOUSTON TX 77204                                   HOUSTON TX 77204                              HOUSTON TX 77204




          Records Printed :                   80
EXHIBIT 25
                                                                      Alpha Entertainment LLC
                                                                         USPS Express Mail
                                                                            Exhibit Page
Page # : 1 of 1                                                                                                           04/13/2020 09:41:02 PM
002700P001-1439A-002L                  002714P001-1439A-002L                     002716P001-1439A-002L       002758P001-1439A-002L
ACADEMY EXPRESS LLC                    ADVANCED ENTERTAINMENT TECHNOLOGIES       AFC TRANSPORTATION          ARENT FOX LLP
PO BOX 1410                            PO BOX 16695                              PO BOX 98014                PO BOX 644672
111 PATERSON AVE                       BALTIMORE MD 21221-                       PHOENIX AZ 85038-           PITTSBURGH PA 15264-
HOBOKEN NJ 07030-




002802P001-1439A-002L                  002820P001-1439A-002L                     002865P001-1439A-002L       002882P001-1439A-002L
BONNEVILLE INTERNATIONAL CORP          BUCKLEY PETERSEN GLOBAL INC               COMFORT ZONE SECURITY LLC   COURTYARD DALLAS ARLINGTON
BOX 26245                              PO BOX 188                                AND INVESTIGATIONS LLC      PO BOX 743303
SALT LAKE CITY UT 84126-               RINGWOOD NJ 07456-                        PO BOX 261                  ATLANTA GA 30384-
                                                                                 WENTZVILLE MO 63385-




002889P001-1439A-002L                  002892P001-1439A-002L                     002937P001-1439A-002L       002968P001-1439A-002L
CREATIVE CIRCLE LLC                    CRIMSON HEXAGON INC                       DLA PIPER LLP US            ENTERCOM COMMUNICATIONS CORP
PO BOX 74008799                        DEPT 3363                                 PO BOX 75190                PO BOX 74079
CHICAGO IL 60674-                      PO BOX 123363                             BALTIMORE MD 21275-         CLEVELAND OH 44194-
                                       DALLAS TX 75312




002970P001-1439A-002L                  002977P001-1439A-002L                     003019P001-1439A-002L       002641P001-1439A-002L
ENTRAVISION COMMUNICATIONS CORP        ESPN DEPORTES                             GATEWAY PYROTECHNIC PROD    SEATTLE SCHOOL DISTRICT NO 1
PO BOX 864761                          PO BOX 26846                              PO BOX 39327                REAL ESTATE SUPERVISOR
ORLANDO FL 32886                       NEW YORK NY 10087                         ST LOUIS MO 63139-          PO BOX 34165
                                                                                                             MS 23-365
                                                                                                             SEATTLE WA 98124



002641S001-1439A-002L
SEATTLE SCHOOL DISTRICT NO 1
OFFICE OF LEGAL COUNSEL
PO BOX 34165
MS 32-151
SEATTLE WA 98124




           Records Printed :      17
